Exhibit 10.1

 

Citigroup Global Markets Inc.

388 Greenwich Street

New York, NY 10013

  

Mizuho Bank, Ltd.

1271 Avenue of the Americas
New York, NY 10020

  

Bank of America, N.A.

BofA Securities, Inc.

One Bryant Park

New York, NY 10036

 

MUFG Bank, Ltd.

1251 Avenue of the
Americas

New York, NY 10020

  

PNC Bank, National

Association

PNC Capital Markets LLC

300 Fifth Avenue, 10th Floor

Pittsburgh, PA 15222

  

Crédit Agricole Corporate
and Investment Bank

1301 Avenue of the

Americas

New York, NY

10019

  

SunTrust Robinson
Humphrey, Inc.

Truist Bank

3333 Peachtree Road

Atlanta, GA 30326

CONFIDENTIAL

February 26, 2020

Xerox Holdings Corporation

201 Merritt 7

Norwalk, CT 06851

Attention: William F. Osbourn, Jr., Chief Financial Officer

Project Late Night

Amended and Restated Commitment Letter

Ladies and Gentlemen:

Reference is hereby made to that certain Commitment Letter, dated as of
January 5, 2020 (the “Original Commitment Letter” and such date, the “Original
Signing Date”), by and among you, Citi, Mizuho and BofA (each as defined below
and, collectively, the “Original Commitment Parties”). The Original Commitment
Letter is hereby amended and restated and superseded in its entirety as follows
as of the date hereof (as so amended and restated and superseded (including the
exhibits and other attachments hereto), this “Commitment Letter”).

Xerox Holdings Corporation, a New York corporation (the “Buyer”, the “Borrower”
or “you”), has advised Citi (as defined below), Mizuho Bank, Ltd. (“Mizuho”),
Bank of America, N.A. (“Bank of America”), BofA Securities, Inc. (or its
designated affiliates, “BofA Securities”, and, together with Bank of America,
“BofA”), MUFG (as defined below), PNC Bank, National Association (“PNC Bank”),
PNC Capital Markets LLC (“PNCCM” and, together with PNC Bank, “PNC”), Crédit
Agricole Corporate and Investment Bank (“Crédit Agricole”), Truist Bank
(“Truist”), SunTrust Robinson Humphrey, Inc. (“STRH” and, together with Truist,
“SunTrust”; SunTrust together with Citi, Mizuho, BofA, MUFG, PNC and Crédit
Agricole being referred to herein as “we”, “us” or the “Commitment Parties”)
that you intend to consummate the Transactions described in the Transaction
Description attached hereto as Exhibit A (the “Transaction Description”).
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Transaction Description, the Summary of Principal Terms and
Conditions attached hereto as Exhibit B (the “Cash Flow Bridge Facility Term
Sheet”) and the Summary of Principal Terms and Conditions attached hereto as
Exhibit C (the “Capital Markets Bridge Facility Term Sheet” and, together with
the Cash Flow Bridge Facility Term Sheet, the “Term Sheets”); this commitment
letter, the Transaction Description, the Term Sheets and the Summary of
Additional Conditions attached hereto as Exhibit D, collectively, the
“Commitment Letter”).



--------------------------------------------------------------------------------

For the purposes of this Commitment Letter, (i) “Citi” shall mean Citigroup
Global Markets Inc. (“CGMI”), Citibank, N.A., Citicorp USA, Inc., Citicorp North
America, Inc. and/or any of their affiliates as any of them shall determine to
be appropriate to provide the services contemplated herein, and (ii) “MUFG”
shall mean MUFG Bank, Ltd. (“MUFG Bank”), MUFG Union Bank, N.A., MUFG Securities
Americas Inc. and/or any of their affiliates as any of them shall determine to
be appropriate to provide the services contemplated herein.

1. Commitments.

In connection with the Transactions, (a)(i) Citi is pleased to advise you of
CGMI’s several, but not joint, commitment, on behalf of Citi, to provide 22.75%
of the aggregate principal amount of the Capital Markets Bridge Facility,
(ii) Mizuho is pleased to advise you of its several, but not joint, commitment
to provide 22.75% of the aggregate principal amount of the Capital Markets
Bridge Facility, (iii) Bank of America is pleased to advise you of its several,
but not joint, commitment to provide 18.75% of the aggregate principal amount of
the Capital Markets Bridge Facility, (iv) MUFG is pleased to advise you of MUFG
Bank’s several, but not joint, commitment, on behalf of MUFG, to provide 12.50%
of the aggregate principal amount of the Capital Markets Bridge Facility,
(v) PNC is pleased to advise you of its several, but not joint, commitment to
provide 10.00% of the aggregate principal amount of the Capital Markets Bridge
Facility, (vi) Crédit Agricole is pleased to advise you of its several, but not
joint, commitment to provide 8.25% of the aggregate principal amount of the
Capital Markets Bridge Facility, (vii) SunTrust is pleased to advise you of
Truist’s several, but not joint, commitment, on behalf of SunTrust, to provide
5.00% of the aggregate principal amount of the Capital Markets Bridge Facility
and (b)(i) Citi is pleased to advise you of CGMI’s several, but not joint,
commitment, on behalf of Citi, to provide 22.75% of the aggregate principal
amount of the Cash Flow Bridge Facility, (ii) Mizuho is pleased to advise you of
its several, but not joint, commitment to provide 22.75% of the aggregate
principal amount of the Cash Flow Bridge Facility, (iii) Bank of America is
pleased to advise you of its several, but not joint, commitment to provide
18.75% of the aggregate principal amount of the Cash Flow Bridge Facility,
(iv) MUFG is pleased to advise you of MUFG Bank’s several, but not joint,
commitment, on behalf of MUFG, to provide 12.50% of the aggregate principal
amount of the Cash Flow Bridge Facility, (v) PNC is pleased to advise you of its
several, but not joint, commitment to provide 10.00% of the aggregate principal
amount of the Cash Flow Bridge Facility, (vi) Crédit Agricole is pleased to
advise you of its several, but not joint, commitment to provide 8.25% of the
aggregate principal amount of the Cash Flow Bridge Facility and (vii) SunTrust
is pleased to advise you of Truist’s several, but not joint, commitment, on
behalf of SunTrust, to provide 5.00% of the aggregate principal amount of the
Cash Flow Bridge Facility, in each case (described in clauses (a) and (b)),
subject only to the applicable Funding Conditions (as defined below).

In addition, on or prior to the date that is three business days prior to the
Initial Closing Date (as defined below), you shall have the option, exercisable
in your sole discretion by delivering to each other party hereto written notice
thereof, to reallocate (any such reallocations, collectively, the
“Reallocation”) all or any portion of the commitments of the Initial Cash Flow
Bridge Lenders under the Cash Flow Bridge Facility on a pro rata basis to become
commitments of the Initial Capital Markets Bridge Lenders (as defined below)
under the Capital Markets Bridge Facility. It is agreed that, in the event of a
Reallocation and without duplication of the foregoing, each Commitment Party is
pleased to advise you of its several, but not joint, commitment to provide its
pro rata amount of the aggregate principal amount of the Capital Markets Bridge
Facility so reallocated from the Cash Flow Bridge Facility, in each case,
subject only to the applicable Funding Conditions.

 

2



--------------------------------------------------------------------------------

Citi, Mizuho, Bank of America, MUFG, PNC, Crédit Agricole and SunTrust are
referred to herein as the “Initial Lenders” and, each individually as an
“Initial Lender”, with the entities named in clause (a) above being herein
called the “Initial Capital Markets Bridge Lenders” and the entities named in
clause (b) above being herein called the “Initial Cash Flow Bridge Lenders”.

2. Titles and Roles.

It is agreed that (i) each of Citi, Mizuho, BofA Securities, MUFG, PNCCM, Crédit
Agricole and STRH will act as a joint active lead arranger for each of the
Facilities (each in such capacity, a “Lead Arranger” and, collectively, the
“Lead Arrangers”) and (ii) each of Citi, Mizuho, BofA Securities, MUFG, PNCCM,
Crédit Agricole and STRH will act as a joint active bookrunner for each of the
Facilities (each in such capacity, a “Joint Bookrunner” and, collectively, the
“Joint Bookrunners”).

Prior to the public announcement of the entering into of a Merger Agreement (or,
if earlier, the entering into of the applicable Facilities Documentation), you
will select one or more of the Lead Arrangers (or relevant affiliate) that were
party to the Original Commitment Letter on the Original Signing Date to appear
on the top left on the marketing materials for each of the Facilities and shall
appoint an administrative agent in respect thereof in accordance with the Term
Sheets (collectively, the “Administrative Agents”). You agree that no other
agents, co-agents, arrangers, co-arrangers, bookrunners, co-bookrunners,
managers or co-managers will be appointed, no other titles will be awarded and
no compensation (other than compensation expressly contemplated by this
Commitment Letter and the Amended and Restated Fee Letter, dated as of the date
hereof, with respect to the Facilities (as amended, restated, amended and
restated or otherwise modified from time to time, the “Fee Letter”)) will be
paid by you or any of your affiliates to any Lender (as defined below) in order
to obtain its commitment to participate in the Facilities unless you and the
Lead Arrangers shall so agree.

3. Syndication.

The Lead Arrangers reserve the right, prior to and/or after the Initial Closing
Date (as defined below), but in no event prior to the date that is the earliest
of (i) thirty calendar days after the public announcement of the entering into
of a Merger Agreement, (ii) the launch of the primary syndication of the Term
Loans or any other Permanent Financing (as defined below) consisting of term
loans, (iii) the public announcement by you that more than 50% of the
outstanding common stock of the Target was tendered pursuant to the Offer and
(iv) 150 calendar days after the Original Signing Date (or such earlier date as
you may reasonably agree) (such earliest date, the “Syndication Start Date”), to
syndicate all or a portion of the Initial Lenders’ respective commitments
hereunder to a group of banks, financial institutions and other institutional
lenders and investors identified by the Lead Arrangers in coordination and
consultation with you and reasonably acceptable to the Lead Arrangers and you
(your consent not to be unreasonably withheld, conditioned or delayed),
including, without limitation, any relationship lenders designated by you and
reasonably acceptable to the applicable Lead Arrangers (such banks,

 

3



--------------------------------------------------------------------------------

financial institutions and other institutional lenders and investors, together
with the Initial Lenders, the “Lenders”). Notwithstanding the foregoing, the
Lead Arrangers will not syndicate to those banks, financial institutions and
other institutional lenders and investors (i) that have been separately
identified in writing by you to us prior to the date of your acceptance of this
Commitment Letter (the “Signing Date”) (and, if after such date and prior to the
Initial Closing Date, that are reasonably acceptable to the Lead Arrangers
holding a majority of the aggregate principal amount of outstanding commitments
in respect of the Facilities on the Signing Date (the “Majority Lead
Arrangers”), (ii) those persons who are competitors of you, the Target and your
and their respective subsidiaries that are separately identified in writing by
you to us from time to time (which list of competitors may be supplemented by
you after the Initial Closing Date (as defined below) by means of a written
notice to each Administrative Agent but which supplementation shall not become
effective until the next business day after the date such supplementation is
provided and (iii) in the case of each of clauses (i) and (ii), any of their
affiliates (which, for the avoidance of doubt, shall not include any bona fide
debt investment funds that are affiliates of the persons referenced in clause
(ii) above) that are either (a) identified in writing by you from time to time
or (b) readily identifiable as such on the basis of such affiliate’s name
(clauses (i), (ii) and (iii) above, collectively “Disqualified Lenders”);
provided that disqualification of Disqualified Lenders may not apply
retroactively to disqualify any persons that have previously acquired an
assignment or participation in any Facility).

Notwithstanding the Lead Arrangers’ right to syndicate the Facilities and
receive commitments with respect thereto, (i) no Initial Lender shall be
relieved, released or novated from its obligations hereunder (including its
obligation to fund the Facilities on the date of both the consummation of the
Offer (or, if the Acquisition is to be consummated pursuant to a One-Step Merger
Agreement, the Merger) and the initial funding under any of the Facilities (the
date of such consummation and funding, the “Initial Closing Date”) and, if later
and if and to the extent applicable, its obligation to fund the Facilities on
the Merger Date) in connection with any syndication, assignment or participation
of the Facilities, including its commitments in respect thereof, until after the
initial funding of the Facilities on the Initial Closing Date (and, if later and
if and to the extent applicable, the subsequent funding of the Facilities on the
Merger Date) has occurred, (ii) no assignment or novation shall become effective
with respect to all or any portion of any Initial Lender’s commitments in
respect of the Facilities until after the initial funding of the Facilities on
the Initial Closing Date (and, if later and if and to the extent applicable, the
subsequent funding of the Facilities on the Merger Date) and (iii) unless you
otherwise agree in writing, each Commitment Party shall retain exclusive control
over all rights and obligations with respect to its commitments in respect of
the Facilities, including all rights with respect to consents, modifications,
supplements, waivers and amendments, until the Initial Closing Date (and, if
later and if and to the extent applicable, the Merger Date) has occurred.

The Lead Arrangers hereby acknowledge that the Borrower intends to retain, and
has retained, one or more investment banking institutions reasonably
satisfactory to the Lead Arrangers, to market and syndicate Term Loans and/or
offer and place the Senior Notes in lieu of all or a portion of the Capital
Markets Bridge Facility and such Senior Notes and/or Term Loans are intended to
replace and reduce the Initial Capital Markets Bridge Lenders’ commitments with
respect to the Capital Markets Bridge Facility on a dollar-for-dollar basis (pro
rata among the Initial Capital Markets Bridge Lenders) and the Lead Arrangers
shall use commercially reasonable efforts to coordinate their marketing and
syndication efforts in respect of the Capital Markets Bridge Facility with the
marketing and syndication efforts with respect to such Term Loans and/or the
offering and placement of such Senior Notes.

 

4



--------------------------------------------------------------------------------

Without limiting your obligations to assist with the syndication efforts as set
forth herein, it is understood that the Initial Lenders’ commitments hereunder
are not conditioned upon the syndication of, or receipt of commitments in
respect of, the Facilities and in no event shall the commencement or successful
completion of syndication of the Facilities constitute a condition to the
availability or funding of the Facilities on the Initial Closing Date (or, if
later and if and to the extent applicable, the Merger Date) nor reduce the
amount of the Commitment Parties’ commitments hereunder with respect to any of
the Facilities. The Lead Arrangers may commence syndication efforts promptly
after the Syndication Start Date and as part of their syndication efforts, it is
their intent to have Lenders commit to the Facilities prior to the Initial
Closing Date (subject to the limitations set forth in the second preceding
paragraph). Until the date that is 30 days after the Initial Closing Date (or
such later date as you may reasonably agree), you agree actively to assist the
Lead Arrangers in completing a timely syndication that is reasonably
satisfactory to us and you. Such assistance shall include, without limitation,
the following: (a) your using commercially reasonable efforts to ensure that any
syndication efforts benefit materially from your existing lending and investment
banking relationships and, to the extent practical and appropriate and in all
instances only to the extent a Merger Agreement is entered into and not in
contravention of the terms thereof, the Target’s and its subsidiaries’ existing
lending and investment banking relationships, (b) direct contact between
appropriate members of senior management, certain relevant representatives and
certain relevant advisors of you, on the one hand, and the proposed Lenders, on
the other hand (and your using commercially reasonable efforts to arrange, to
the extent practical and appropriate and in all instances only to the extent a
Merger Agreement is entered into and not in contravention of the terms thereof,
such contact between appropriate members of senior management, certain relevant
representatives and certain relevant advisors of the Target and its
subsidiaries, on the one hand, and the proposed Lenders, on the other hand), in
all such cases at times and locations to be mutually agreed upon, (c) your
assistance (including the use of commercially reasonable efforts to cause, to
the extent practical and appropriate and in all instances only to the extent a
Merger Agreement is entered into and not in contravention of the terms thereof,
the Target and its subsidiaries to assist) in the preparation of the Information
Materials (as defined below) and other customary offering and marketing
materials to be used in connection with the syndication, (d) using your
commercially reasonable efforts to procure or reaffirm from time to time
(including, if possible, through ratings evaluation or assessment services, as
applicable), at your expense, prior to the Syndication Start Date, a public
corporate credit rating (but no specific rating) and a public corporate family
rating (but no specific rating) in respect of you after giving effect to the
Transactions from S&P Global Ratings (“S&P”), Moody’s Investors Service, Inc.
(“Moody’s”) and Fitch Ratings (“Fitch”), (e) the hosting, with the Lead
Arrangers, of no more than two meetings and, to the extent necessary, one or
more conference calls, of prospective Lenders at times and locations to be
mutually agreed upon (and your using commercially reasonable efforts to cause,
to the extent practical and appropriate and in all instances only to the extent
a Merger Agreement is entered into and not in contravention of the terms
thereof, the relevant senior officers of the Target to be available for such
meetings), (f) to the extent you are provided by the Target with an opportunity
to conduct a due diligence investigation of non-public information relating to
the Target and its subsidiaries, (1) using your commercially reasonable efforts
to provide us a concurrent opportunity to conduct a due diligence investigation
of the Target and its subsidiaries or (2) to the extent such concurrent
opportunity is

 

5



--------------------------------------------------------------------------------

not reasonably practicable, using commercially reasonable efforts to provide to
us on a reasonably prompt basis the findings and conclusions of your due
diligence investigation, including by using commercially reasonable efforts to
provide copies of any due diligence memoranda prepared by you or your advisors
(on a customary non-reliance basis) and (g) prior to the Initial Closing Date,
ensuring there are no competing issues, offerings, placements, arrangements or
syndications of debt securities or syndicated commercial bank or other
syndicated credit facilities by or on behalf of you or any of your subsidiaries,
and after using your commercially reasonable efforts, to the extent practical
and appropriate and in all instances only to the extent a Merger Agreement is
entered into and not in contravention of the terms thereof, the Target or any of
its subsidiaries, being offered, placed or arranged (other than (A) the
Facilities, (B) any permanent or temporary financing to replace the Capital
Markets Bridge Facility (including the Senior Notes and/or the Term Loans), (C)
any Excluded Debt (as defined in Exhibit C hereto) and (D) any indebtedness of
the Target and its subsidiaries not prohibited from being incurred under the
Offer Documents (or, if applicable, the Merger Agreement)) without the written
consent of the Majority Lead Arrangers (such consent not to be unreasonably
withheld, conditioned or delayed), if such issuance, offering, placement,
arrangement or syndication would reasonably be expected to materially and
adversely impair the primary syndication of the Facilities, the marketing and
syndication of the Term Loans, the offering of the Senior Notes or any other
debt financing contemplated to be incurred or issued as a replacement of the
Facilities or to refinance any amounts outstanding thereunder (the Term Loans,
the Senior Notes and such other debt financing, the “Permanent Financing”) (it
is understood that your, the Target’s and your and their subsidiaries’ deferred
purchase price obligations, commercial paper issuances, ordinary course working
capital facilities and ordinary course capital lease, or purchase money and
equipment financings will not be deemed to materially and adversely impair the
primary syndication of the Facilities, the marketing, syndication or offering of
the Permanent Financing). Notwithstanding anything to the contrary contained in
this Commitment Letter or the Fee Letter or any other letter agreement or
undertaking concerning the financing of the Transactions to the contrary, your
obligations to assist in syndication efforts as provided herein (including the
obtaining of the ratings and the compliance with any of the provisions set forth
in clauses (a) through (g) above or the second sentence of the immediately
following paragraph), shall not constitute a condition to the commitments
hereunder or the funding of the Facilities on the Initial Closing Date (or, if
later and if and to the extent applicable, the Merger Date).

The Lead Arrangers, in their capacities as such, will manage, in coordination
and consultation with you, all aspects of any syndication of the Facilities,
including decisions as to the selection of institutions reasonably acceptable to
you (your consent not to be unreasonably withheld, conditioned or delayed, but
subject to the limitations set forth in the first paragraph of this Section 3)
to be approached and when they will be approached, when their commitments will
be accepted, which institutions will participate (subject to your consent rights
and the other limitations set forth in the first paragraph of this Section 3 and
excluding Disqualified Lenders), the allocation of the commitments among the
Lenders and the amount and distribution of fees among the Lenders. To assist the
Lead Arrangers in their syndication efforts, you agree to promptly (taking into
account the expected timing of the Syndication Start Date) prepare and provide
(and to use commercially reasonable efforts to cause, to the extent practical
and appropriate and in all instances only to the extent a Merger Agreement is
entered into and not in contravention of the terms thereof, the Target and its
subsidiaries to provide) to the Lead Arrangers (x) customary information with
respect to you, the Target and your and their respective subsidiaries and the

 

6



--------------------------------------------------------------------------------

Transactions set forth in clause (c) of the preceding paragraph, (y) the
historical financial information required to be provided in accordance with
paragraph 3 of Exhibit D-1 hereto and (z) customary financial estimates,
forecasts and other projections (such estimates, forecasts and other
projections, the “Projections”) and such other customary information as the Lead
Arrangers may reasonably request in connection with the structuring, arrangement
and syndication of the Facilities (which, with respect to the Target and its
subsidiaries, unless a Merger Agreement is entered into, shall be limited to
publicly available information relating thereto). For the avoidance of doubt,
you will not be required to provide any information to the extent that the
provision thereof would violate any law, rule or regulation, or any obligation
of confidentiality binding upon (so long as such obligations are not entered
into in contemplation of this Commitment Letter), or waive any privilege that
may be asserted by, you, the Target or any of your or their respective
subsidiaries or affiliates (in which case you agree to use commercially
reasonable efforts to have any such confidentiality obligation waived, and
otherwise in all instances, to the extent practicable and not prohibited by
applicable law, rule or regulation, promptly notify us that information is being
withheld pursuant to this sentence). Notwithstanding anything herein to the
contrary, the only financial statements that shall be required to be provided to
the Commitment Parties in connection with the syndication of the Facilities
shall be those required to be delivered pursuant to paragraph 3 of Exhibit D-1.

You hereby acknowledge that (a) the Lead Arrangers will make available
Information (as defined below), Projections and other customary offering and
marketing materials and presentations, including a customary confidential
information memorandum to be used in connection with the syndication of the
Facilities (any such memorandum, an “Information Memorandum”, and such
Information, Projections, other customary offering and marketing materials and
any Information Memorandum, collectively, with the Term Sheets, the “Information
Materials”) on a confidential basis to the proposed syndicate of Lenders by
posting the Information Materials on Intralinks, Debt X, SyndTrak Online or by
similar electronic means and (b) certain of the Lenders may be “public side”
Lenders (i.e., Lenders that wish to receive only information that (i) is
publicly available or (ii) is not material with respect to you, the Target or
your or its respective subsidiaries or securities for purposes of United States
federal and state securities laws) (collectively, the “Public Side Information”;
any information that is not Public Side Information, “Private Side Information”)
and who may be engaged in investment and other market related activities with
respect to you or the Target or your or the Target’s respective subsidiaries or
securities (each, a “Public Sider” and each Lender that is not a Public Sider, a
“Private Sider”). You will be solely responsible for the contents of the
Information Materials and each of the Commitment Parties shall be entitled to
use and rely upon the information contained therein without responsibility for
independent verification thereof.

At the reasonable request of the Lead Arrangers, you agree to assist (and to use
commercially reasonable efforts to cause, to the extent practical and
appropriate and in all instances only to the extent a Merger Agreement is
entered into and not in contravention of the terms thereof, the Target to
assist) us in preparing an additional version of the Information Materials to be
used in connection with the syndication of the Facilities that consists
exclusively of Public Side Information with respect to you or the Target or your
or the Target’s respective subsidiaries or securities for the purposes of United
States federal and state securities laws to be used by Public Siders. Each of
the parties hereto agrees that the Public Side Information will be substantially
consistent with the information in any filings that have been made by you or the

 

7



--------------------------------------------------------------------------------

Target and/or any of your or its respective subsidiaries with the Securities and
Exchange Commission (the “Public Filings”). It is understood that in connection
with your assistance described above, (a) authorization letters in customary
form consistent with the authorization letters provided by the Borrower or any
subsidiary thereof in its or their prior credit facility financings will be
included in any Information Materials (it being acknowledged that there may be
separate authorization letters for Information Materials containing only Public
Side Information and Information Materials containing Private Side Information)
that authorize the distribution of the Information Materials to prospective
Lenders, contain the representations set forth in Section 4 below as of the date
of such Information Materials and contain a representation that the additional
version of the Information Materials does not include any Private Side
Information (except as described in the next paragraph and except for
information about the Transactions) and (b) the Information Materials will
include customary provisions that exculpate us and our respective affiliates
with respect to any liability related to the use or misuse of the content of
such Information Materials or related offering and marketing materials by the
recipients thereof, and exculpate you, your subsidiaries, your affiliates and
your and their respective officers and directors and, only to the extent a
Merger Agreement is entered into, the Target, its subsidiaries, its affiliates
and its and their respective officers and directors, in the event of any use or
misuse of the content of such Information Materials or related offering and
marketing materials by the recipients thereof. Before distribution of any
Information Materials, at our reasonable request, you agree to identify that
portion of the Information Materials that may be distributed to the Public
Siders as “Public Information”, which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof. By marking
Information Materials as “PUBLIC”, you shall be deemed to have authorized the
Commitment Parties and the proposed Lenders to treat such Information Materials
as not containing any Private Side Information (it being understood that you
shall not be obliged to mark such information as “PUBLIC”). You agree that,
unless expressly marked as “PUBLIC”, each document to be disseminated by the
Lead Arrangers (or any other agent) to any Lender in connection with the
Facilities will be deemed to contain Private Side Information and we will not
make any such materials available to Public Siders.

You acknowledge and agree that, subject to the confidentiality and other
provisions of this Commitment Letter, the following documents, without
limitation, may be distributed to both Private Siders and Public Siders, unless
you advise the Lead Arrangers in writing (including by email) within a
reasonable time prior to their intended distribution that such materials should
only be distributed to Private Siders (provided that such materials have been
provided to you and your counsel for review a reasonable period of time prior
thereto): (a) administrative materials prepared by the Lead Arrangers for
prospective Lenders (such as a lender meeting invitation, bank allocation, if
any, and funding and closing memoranda), (b) term sheets and notification of
changes in the Facilities’ terms and conditions, (c) drafts and final versions
of the Cash Flow Bridge Facility Documentation and the Capital Markets Bridge
Facility Documentation (collectively, the “Facilities Documentation”) and
(d) publicly filed financial statements of you and your subsidiaries and the
Target and its subsidiaries. If you advise us in writing (including by email),
within a reasonable period of time prior to dissemination, that any of the
foregoing should be distributed only to Private Siders, then Public Siders will
not receive such materials without your prior consent.

 

8



--------------------------------------------------------------------------------

4. Information.

You hereby represent and warrant that (a) all written information and written
data (such information and data, other than (i) the Projections and
(ii) information of a general economic or industry specific nature, the
“Information”) (in the case of Information regarding the Target and its
subsidiaries and its and their respective businesses, to your knowledge) that
has been or will be made available to the Commitment Parties by you, the Target
(but only to the extent a Merger Agreement is entered into) or by any of your or
its subsidiaries or representatives, in each case, on your behalf in connection
with the transactions contemplated hereby (including information contained in
the Information Memorandum and in the Public Filings), is or will be, when
furnished and when taken as a whole, correct in all material respects and does
not or will not, when furnished and when taken as a whole, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made (after giving effect to
all supplements and updates thereto from time to time) and (b) the Projections
that have been, or will be, made available to the Commitment Parties by you or
by any of your subsidiaries or representatives, in each case, on your behalf in
connection with the transactions contemplated hereby have been, or will be,
prepared in good faith based upon assumptions that are believed by you to be
reasonable at the time prepared and at the time the related Projections are so
furnished to the Commitment Parties; it being understood that the Projections
are as to future events and are not to be viewed as facts, the Projections are
subject to significant uncertainties and contingencies, many of which are beyond
your control, that no assurance can be given that any particular Projections
will be realized and that actual results during the period or periods covered by
any such Projections may differ significantly from the projected results and
such differences may be material. You agree that, if at any time prior to the
later of a Successful Syndication (as defined in the Fee Letter) and the Initial
Closing Date, you become aware that any of the representations and warranties in
the preceding sentence would be incorrect in any material respect if the
Information and the Projections were being furnished, and such representations
and warranties were being made, at such time, then you will (or, with respect to
the Information and Projections relating to the Target and its subsidiaries,
will use commercially reasonable efforts to) promptly supplement the Information
and the Projections such that such representations and warranties are correct in
all material respects under those circumstances (or, in the case of the
Information and Projections relating to the Target and its subsidiaries and its
and their respective businesses, to your knowledge, such representations and
warranties are correct in all material respects under those circumstances). In
arranging and syndicating the Facilities, the Commitment Parties (i) will be
entitled to use and rely primarily on the Information and the Projections
without responsibility for independent verification thereof and (ii) assume no
responsibility for the accuracy or completeness of the Information or the
Projections.

5. Fees.

As consideration for the commitments of the Initial Lenders hereunder and for
the agreement of the Lead Arrangers and the Joint Bookrunners to perform the
services described herein, you agree to pay (or cause to be paid) the fees set
forth in the Term Sheets and in the Fee Letter, if and to the extent payable.
Once paid, such fees shall not be refundable under any circumstances, except as
expressly set forth herein or therein or as otherwise separately agreed to in
writing by you and us.

 

9



--------------------------------------------------------------------------------

6. Conditions.

The commitments of the Initial Lenders hereunder to fund the Facilities on the
Initial Closing Date (and, if later and if and to the extent applicable, on the
Merger Date) and the agreements of the Lead Arrangers and the Joint Bookrunners
to perform the services described herein are subject solely to (a) the
applicable conditions set forth in the sections entitled “Conditions to
Borrowing on the Initial Closing Date” and “Conditions to Borrowing on the
Merger Date” in each of Exhibit B and Exhibit C hereto and (b) the applicable
conditions set forth in Exhibit D-1 hereto and, in the case of the Merger Date
only, the applicable conditions set forth in Exhibit D-2 hereto (such
conditions, the “Funding Conditions”), and upon satisfaction (or waiver by each
of the Commitment Parties) of the Funding Conditions, the initial funding of the
Facilities shall occur (and, if later and if and to the extent applicable, the
funding under the Facilities on the Merger Date, shall occur); it is understood
and agreed that there are no other conditions (implied or otherwise) to the
commitments hereunder, including compliance with the terms of this Commitment
Letter, the Fee Letter and the Facilities Documentation.

Notwithstanding anything to the contrary in this Commitment Letter (including
each of the exhibits attached hereto), the Fee Letter, the Facilities
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary (i) the only representations and
warranties the accuracy of which shall be a condition to the availability and
funding of the Facilities on the Initial Closing Date (and, if later and if and
to the extent applicable, the Merger Date) shall be (a) if a Merger Agreement is
entered into prior to such date, such of the representations made by the Target
with respect to the Target and its subsidiaries in the Merger Agreement as are
material to the interests of the Lenders, but only to the extent that you (or
your affiliate) have the right (taking into account any applicable cure
provisions) to terminate your (and/or its) obligations under the Merger
Agreement or the right to decline to consummate the Offer or the Merger (in each
case, in accordance with the terms thereof) as a result of a breach of such
representations in the Merger Agreement (to such extent, the “Specified Merger
Agreement Representations”) and (b) the Specified Representations (as defined
below) and (ii) the terms of the Facilities Documentation and the Closing
Deliverables (as defined in Exhibit D-1 to this Commitment Letter) shall be in a
form such that they do not impair the availability or funding of the Facilities
on the Initial Closing Date (and, if later and if and to the extent applicable,
the Merger Date) if the applicable Funding Conditions are satisfied (or waived
by each of the Commitment Parties). For purposes hereof, “Specified
Representations” means the applicable representations and warranties of the
Borrower and any Closing Date Guarantors set forth in the Facilities
Documentation relating to organizational existence thereof; power and authority,
due authorization, execution and delivery, and enforceability, in each case
related to the entering into, borrowing under, guaranteeing under, and
performance of the applicable Facilities Documentation; Federal Reserve margin
regulations; the use of the proceeds of borrowings under the Facilities on the
Initial Closing Date (and, if later and if and to the extent applicable, the
Merger Date) not violating the PATRIOT Act, laws applicable to sanctioned
persons as administered by the United States, including OFAC, the European Union
(or any member state thereof), the United Nations, the United Kingdom and Canada
and anti-corruption laws of the United States, including the FCPA, the European
Union (or any member state thereof), the United Nations, the United Kingdom and
Canada; the Investment Company Act; solvency as of the Initial Closing Date
(after giving effect to the Transactions assuming all of the Transactions had
occurred on the Initial Closing Date) of Borrower and its subsidiaries on a
consolidated basis (solvency to be defined in

 

10



--------------------------------------------------------------------------------

a manner consistent with the manner in which solvency is determined in the
solvency certificate to be delivered pursuant to paragraph 5(b) of Exhibit D-1);
and the incurrence of the loans to be made under the Facilities and the
provision of any Cash Flow Bridge Facility Guarantee or Capital Markets Bridge
Facility Guarantee, in each case, under the Facilities, and the entering into of
the Facilities Documentation, do not conflict with the organizational documents
of the Borrower or any Closing Date Guarantors. In the event the Facilities
Documentation is entered into prior to the Initial Closing Date (or, if later
and if and to the extent applicable, prior to the Merger Date) (such date, the
“Effective Date”), then during the period from and including the Effective Date
to and including the funding of the Facilities on the Initial Closing Date (and,
if later and if and to the extent applicable, on the Merger Date) (the “Certain
Funds Period”), and notwithstanding (A) that any representation made on the
Effective Date (or, if later and if and to the extent applicable, with respect
to a funding of the Facilities on the Merger Date, any representation made on
the Initial Closing Date) in the applicable Facilities Documentation was
incorrect (other than any Specified Representation), (B) any failure by the
Borrower or any of its subsidiaries to comply with the terms of the applicable
Facilities Documentation or the existence of a default or event of default
thereunder, (C) any provision to the contrary in the applicable Facilities
Documentation or otherwise or (D) that any condition to the occurrence of the
Effective Date (or, if later and if and to the extent applicable, with respect
to a funding of the Facilities on the Merger Date, any condition to the
occurrence of the Initial Closing Date) in the applicable Facilities
Documentation may subsequently be determined not to have been satisfied, no
Commitment Party, Administrative Agent or Lender shall be entitled to (1) cancel
any of its commitments under any Facility (except as expressly set forth under
the heading “Mandatory Commitment Reduction and Prepayment” in Exhibit C), (2)
rescind, terminate or cancel any of the Facilities Documentation or exercise any
right or remedy or make or enforce any claim thereunder or that it may otherwise
have to the extent to do so would prevent, limit or delay the funding of the
Facilities on the Initial Closing Date (and, if later and if and to the extent
applicable, on the Merger Date), (3) refuse to participate in the funding of the
Facilities on the Initial Closing Date (and, if later and if and to the extent
applicable, on the Merger Date); provided that the relevant Funding Conditions
have been satisfied or waived, or (4) exercise any right of set-off or
counterclaim to the extent to do so would prevent, limit or delay its
participation in the funding of the Facilities on the Initial Closing Date (and,
if later and if and to the extent applicable, on the Merger Date).
Notwithstanding anything to the contrary provided herein, (i) immediately after
the expiration of the Certain Funds Period, all of the rights, remedies and
entitlements of the Administrative Agent and the Lenders under the applicable
Facilities Documentation shall be available notwithstanding that such rights
were not available prior to such time as a result of the foregoing and
(ii) nothing in the preceding sentence shall affect any of the rights, remedies
and entitlements of the Commitment Parties under this Commitment Letter or the
Fee Letter. For the avoidance of doubt, no Initial Lender shall be required to
enter into any of the Facilities Documentation prior to the Initial Closing
Date; provided that, to the extent any Facilities Documentation is entered into
by the Borrower, the applicable Administrative Agent and one or more Initial
Lenders prior to the Initial Closing Date, the commitments of any Initial Lender
who declines to enter into such Facilities Documentation prior to the Initial
Closing Date shall remain outstanding pursuant to the terms of this Commitment
Letter until the Initial Closing Date (and, if later and if and to the extent
applicable, the Merger Date). This paragraph, and the provisions herein, shall
be referred to as the “Limited Conditionality Provisions”.

 

11



--------------------------------------------------------------------------------

7. Expense Reimbursement and Indemnity.

To induce the Commitment Parties to enter into this Commitment Letter and the
Fee Letter and to proceed with the Facilities Documentation, you agree (a) to
indemnify and hold harmless each Commitment Party, its respective affiliates and
the respective officers, directors, employees, agents, controlling persons,
advisors and other representatives of each of the foregoing and their successors
and permitted assigns (each, an “Indemnified Person”), from and against any and
all losses, claims, damages and liabilities (collectively, “Losses”) of any kind
or nature and, subject to the limitations set forth below in this clause
(a) with respect to legal fees and expenses, the reasonable and documented or
invoiced out-of-pocket fees and expenses, joint or several, to which any such
Indemnified Person may become subject, in the case of any such Losses and
related expenses, to the extent arising out of, resulting from, or in connection
with, any claim, litigation, investigation or proceeding (including any inquiry
or investigation) relating to this Commitment Letter and the Original Commitment
Letter (including the Term Sheets hereto and thereto), the Fee Letter and that
certain Fee Letter, dated as of January 5, 2020, with respect to the Facilities
(the “Original Fee Letter”), the Transactions or any related transaction
contemplated hereby, the Facilities or any use of the proceeds thereof (any of
the foregoing, a “Proceeding”), regardless of whether any such Indemnified
Person is a party thereto and whether or not such Proceedings are brought by
you, your equity holders, affiliates or creditors or any other third person, and
to reimburse each such Indemnified Person within 30 days of the written demand
(together with reasonably detailed back-up documentation) for any reasonable and
documented or invoiced out-of-pocket legal fees and expenses incurred in
connection with investigating, responding to, or defending any of the foregoing
of one firm of counsel for all such Indemnified Persons, taken as a whole and,
if necessary, of a single firm of local counsel in each relevant jurisdiction
(which may include a single firm of special counsel acting in multiple
jurisdictions) for all such Indemnified Persons, taken as a whole (and, solely
in the case of an actual or perceived conflict of interest where the Indemnified
Person affected by such conflict notifies you of the existence of such conflict
and thereafter retains its own counsel, of one other firm of counsel for such
affected Indemnified Person in each relevant jurisdiction) and other reasonable
and documented or invoiced out-of-pocket fees and expenses incurred in
connection with investigating, responding to, or defending any of the foregoing;
provided that the foregoing indemnity will not, as to any Indemnified Person,
apply to Losses or related expenses to the extent that they have resulted from
(i) the willful misconduct, bad faith or gross negligence of such Indemnified
Person or any of such Indemnified Person’s affiliates or any of its or its
affiliates’ respective officers, directors, employees, agents, advisors,
controlling persons or other representatives of any of the foregoing to the
extent, in each case, acting on behalf of, or at the direction of, such
Indemnified Person (as determined by a court of competent jurisdiction in a
final and non-appealable decision), (ii) a material breach of the obligations
under this Commitment Letter or the Fee Letter by such Indemnified Person or any
of such Indemnified Person’s affiliates or any of its or its affiliates’
respective officers, directors, employees, agents, advisors, controlling persons
or other representatives of any of the foregoing to the extent, in each case,
acting on behalf of, or at the direction of, such Indemnified Person (as
determined by a court of competent jurisdiction in a final and non-appealable
decision) or (iii) any Proceeding that does not arise from any act or omission
by you or any of your affiliates and that is brought by any Indemnified Person
against any other Indemnified Person; provided that the Administrative Agents,
the Lead Arrangers and the Joint Bookrunners to the extent fulfilling their
respective roles as an agent or arranger under the Facilities and in their
capacities as such, shall remain indemnified in respect of such Proceedings

 

12



--------------------------------------------------------------------------------

to the extent that none of the exceptions set forth in any of clauses (i) or
(ii) of the immediately preceding proviso applies to such person at such time
and (b) to the extent that the Initial Closing Date occurs, to reimburse each
Commitment Party on the Initial Closing Date (to the extent an invoice is
received as set forth in paragraph 6 of Exhibit D-1) or, if invoiced after such
time, within 30 days of the written demand, and in any such case upon
presentation of a summary statement (together with a reasonably detailed back-up
document) for all reasonable and documented or invoiced out-of-pocket expenses
(including but not limited to expenses of each Commitment Party’s due diligence
investigation, consultants’ fees (to the extent any such consultant has been
retained with your prior written consent (such consent not to be unreasonably
withheld, conditioned or delayed)), syndication expenses, travel expenses and
reasonable fees, disbursements and other charges of a single firm of counsel to
the Commitment Parties, the Lead Arrangers, the Joint Bookrunners and the
Administrative Agents identified in the Term Sheets, and, if necessary, of a
single firm of local counsel to the Commitment Parties, the Lead Arrangers, the
Joint Bookrunners and the Administrative Agents in each appropriate jurisdiction
(which may include a single firm of special counsel acting in multiple
jurisdictions) (and, solely with respect to enforcement, in the case of an
actual or perceived conflict of interest where the Indemnified Person affected
by such conflict informs you of such conflict and thereafter retains its own
counsel, another firm of counsel for such affected Indemnified Person in each
relevant jurisdiction) and of such other counsel retained with your prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed)), in each case incurred in connection with the Facilities and the
preparation, negotiation and enforcement of this Commitment Letter (including
the Term Sheets), the Fee Letter, the Original Fee Letter, the Original
Commitment Letter and the Facilities Documentation (collectively, the
“Expenses”); provided that, notwithstanding the foregoing, you agree, whether or
not the Initial Closing Date occurs, to reimburse the fees, disbursements and
other changes of the firm of counsel to the Commitment Parties, the Lead
Arrangers, the Joint Bookrunners and the Administrative Agents identified in the
Term Sheets in accordance with the separate arrangement between you and such
firm of counsel prior to the Original Signing Date. Certain Commitment Parties
have informed you that they may receive future benefits in matters unrelated to
this matter, which may include a discount, credit or other accommodation, from
any of their counsel based on the fees that such counsel may receive on account
of their relationship with them, which benefit will not affect or modify any of
the provisions hereof or the Facilities Documentation with respect to the
reimbursement of Expenses. The foregoing provisions in this paragraph shall be
superseded, in each case, to the extent covered thereby by the applicable
provisions contained in the Facilities Documentation upon execution thereof and
thereafter shall have no further force and effect.

Notwithstanding any other provision of this Commitment Letter, (i) no
Indemnified Person shall be liable for any damages arising from the use by
others of information or other materials obtained through internet, electronic,
telecommunications or other information transmission systems, except to the
extent that such damages have resulted from the willful misconduct, bad faith or
gross negligence of, or a material breach of the obligations under this
Commitment Letter or the Fee Letter by, such Indemnified Person or any of such
Indemnified Person’s affiliates or any of its or its affiliates’ respective
officers, directors, employees, agents, advisors, controlling persons or other
representatives or successors or permitted assigns of any of the foregoing to
the extent, in the case of any such successor or assign, acting on behalf of, or
at the direction of, such Indemnified Person (as determined by a court of
competent jurisdiction in a final and non-appealable decision) and (ii) none of
you (or any of your affiliates), the Target (or any of its

 

13



--------------------------------------------------------------------------------

affiliates) (only to the extent a Merger Agreement is entered into) or any
Indemnified Person shall be liable for any indirect, special, punitive or
consequential damages (including, without limitation, any loss of profits,
business or anticipated savings) in connection with this Commitment Letter, the
Original Commitment Letter, the Fee Letter, the Original Fee Letter, the
Transactions (including the Facilities and the use of proceeds thereunder), or
with respect to any activities related to the Facilities, including the
preparation of this Commitment Letter, the Original Commitment Letter, the Fee
Letter, the Original Fee Letter and the Facilities Documentation; provided that
nothing in this paragraph shall limit your indemnity and reimbursement
obligations to the extent that such indirect, special, punitive or consequential
damages are included in any claim by a third party unaffiliated with any of the
Commitment Parties with respect to which the applicable Indemnified Person is
entitled to indemnification under the first paragraph of this Section 7.

You shall not be liable for any settlement of any Proceeding effected without
your written consent (which consent shall not be unreasonably withheld,
conditioned or delayed), but if settled with your written consent or if there is
a final and non-appealable judgment by a court of competent jurisdiction in any
such Proceeding, you agree to indemnify and hold harmless each Indemnified
Person from and against any and all Losses and reasonable and documented or
invoiced legal or other out-of-pocket expenses by reason of such settlement or
judgment in accordance with and to the extent provided in the other provisions
of this Section 7. If you have reimbursed any Indemnified Person for any legal
or other expenses in accordance with the foregoing and there is a final and
non-appealable determination by a court of competent jurisdiction that the
Indemnified Person was not entitled to indemnification with respect to such
payment pursuant to this Section 7, then the Indemnified Person shall promptly
refund such amount.

You shall not, without the prior written consent of any Indemnified Person
(which consent shall not be unreasonably withheld, conditioned or delayed, it
being understood that the withholding of consent due to non-satisfaction of any
of the conditions described in clauses (i), (ii) and (iii) of this sentence
shall be deemed reasonable), effect any settlement of any pending or threatened
Proceeding in respect of which indemnity could have been sought hereunder by
such Indemnified Person unless such settlement (i) includes an unconditional
release of such Indemnified Person in form and substance reasonably satisfactory
to such Indemnified Person from all liability or claims that are the subject
matter of such Proceeding, (ii) does not include any statement as to or any
admission of fault, culpability, wrongdoing or a failure to act by or on behalf
of any Indemnified Person and (iii) contains customary confidentiality
provisions with respect to the terms of such settlement.

8. Sharing of Information, Absence of Fiduciary Relationships, Affiliate
Activities.

You acknowledge that the Commitment Parties and their respective affiliates may
be providing debt financing, equity capital or other services (including,
without limitation, financial advisory services) to other persons in respect of
which you, the Target and your and their respective subsidiaries and affiliates
may have conflicting interests. The Commitment Parties and their respective
affiliates will not use confidential information obtained from you, the Target
or any of your or their respective subsidiaries or affiliates by virtue of the
transactions contemplated by this Commitment Letter or their other relationships
with you, the Target or any of your or their respective subsidiaries or
affiliates in connection with the performance by them or their affiliates

 

14



--------------------------------------------------------------------------------

of services for other persons, and the Commitment Parties and their respective
affiliates will not furnish any such information to other persons, except to the
extent permitted below. You also acknowledge that the Commitment Parties and
their respective affiliates do not have any obligation to use in connection with
the transactions contemplated by this Commitment Letter, or to furnish to you,
the Target or any of your or their respective subsidiaries or affiliates
confidential information obtained by them from other persons.

As you know, the Commitment Parties and their respective affiliates are full
service securities firms engaged, either directly or through their affiliates,
in various activities, including securities trading, commodities trading,
investment management, financing and brokerage activities and financial planning
and benefits counseling for both companies and individuals. In the ordinary
course of these activities, the Commitment Parties and their respective
affiliates may actively engage in commodities trading or trade the debt and
equity securities (or related derivative securities) and financial instruments
(including bank loans and other obligations) of you (and your affiliates), the
Target (and its affiliates), the Target’s and your respective customers or
competitors and other companies which may be the subject of the arrangements
contemplated by this Commitment Letter for their own account and for the
accounts of their customers and may at any time hold long and short positions in
such securities. The Commitment Parties and their respective affiliates may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of you (and your affiliates), the Target (and its affiliates) or
other companies which may be the subject of the arrangements contemplated by
this Commitment Letter or engage in commodities or other trading with any
thereof.

The Commitment Parties and their respective affiliates may have economic
interests that conflict with those of the Target, you and your and their
respective subsidiaries and affiliates and are under no obligation to disclose
any conflicting interest to you, the Target and your and their respective
subsidiaries and affiliates. You agree that each Commitment Party will act under
this Commitment Letter as an independent contractor and that nothing in this
Commitment Letter or the Fee Letter will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between such
Commitment Party and its respective affiliates, on the one hand, and you, the
Target, your and their respective equity holders or your and their respective
subsidiaries and affiliates, on the other hand. You acknowledge and agree that
(i) the transactions contemplated by this Commitment Letter and the Fee Letter
are arm’s-length commercial transactions between the Commitment Parties and
their respective affiliates, on the one hand, and you, on the other, (ii) in
connection therewith and with the process leading to such transaction each
Commitment Party and its applicable affiliates (as the case may be) are acting
solely as principals and not as agents or fiduciaries of you, the Target, your
and their respective management, equity holders, creditors, subsidiaries,
affiliates or any other person, (iii) each Commitment Party and its applicable
affiliates (as the case may be) have not assumed an advisory or fiduciary
responsibility or any other obligation in favor of you or your affiliates with
respect to the financing transactions contemplated hereby, the exercise of the
remedies with respect thereto or the process leading thereto (irrespective of
whether such Commitment Party or any of its affiliates has advised or is
currently advising you or the Target or any of your or their respective
affiliates on other matters) and no Commitment Party has any obligation to you,
the Target or your or their respective affiliates with respect to the
transactions contemplated hereby except the obligations expressly set forth in

 

15



--------------------------------------------------------------------------------

this Commitment Letter and the Fee Letter, (iv) this Commitment Letter and the
Fee Letter do no create any advisory or fiduciary responsibility or any other
obligation in favor of the Target or its affiliates with respect to the
financing transactions contemplated hereby, the exercise of the remedies with
respect thereto or the process leading thereto (irrespective of whether such
Commitment Party or any of its affiliates has advised or is currently advising
you or the Target or any of your or their respective affiliates on other
matters) and (v) the Commitment Parties and their respective affiliates have not
provided any legal, accounting, regulatory or tax advice and you have consulted
your own legal and financial advisors to the extent you deemed appropriate.

You further acknowledge and agree that you are responsible for making your own
independent judgment with respect to the transactions contemplated hereby and
the process leading thereto. You agree that you will not claim that the
Commitment Parties or their applicable affiliates, as the case may be, have
rendered advisory services in connection with the services provided pursuant to
this Commitment Letter, or owe a fiduciary, agency or similar duty to you or
your affiliates, in connection with such transactions or the process leading
thereto. You agree that you and your subsidiaries will not assert any claim
against any of the Commitment Parties or any of their affiliates based on an
alleged breach of fiduciary duty by such Commitment Party or such affiliates in
connection with this Commitment Letter and the transactions contemplated hereby.

In addition, please note that Citigroup Global Markets Inc. has been retained by
you as financial advisor (in such capacity, the “Buy Side Advisor”) to you in
connection with the Acquisition (as defined in Exhibit A hereto). You
acknowledge such retention, and further agree not to assert any claim you might
allege based on any actual or potential conflicts of interest that might be
asserted to arise or result from the engagement of the Buy Side Advisor, on the
one hand, and such Commitment Parties’ or their affiliates’ relationships with
you as described and referred to herein, on the other. Each of the Commitment
Parties hereto acknowledges (i) the retention of the Buy Side Advisor and
(ii) that such relationship does not create any fiduciary duties or fiduciary
responsibilities to such Commitment Party on the part of the Buy Side Advisor or
its affiliates. You acknowledge that, in such capacity, the Buy Side Advisor may
advise you in other matters adverse to the interests of the parties hereto.
Notwithstanding the foregoing, in no event shall the foregoing be construed to
limit the confidentiality obligations of Citigroup Global Markets Inc. and its
permitted assigns that are contained in Section 9 of this Commitment Letter.

9. Confidentiality.

You agree that you will not disclose, directly or indirectly, the Fee Letter or
the contents thereof or, prior to your acceptance hereof, this Commitment
Letter, the Term Sheets, the other exhibits and attachments hereto or the
contents of each thereof, to any person or entity without the prior written
approval of the Lead Arrangers (such approval not to be unreasonably withheld,
conditioned or delayed), except (a) to your and any of your affiliates and your
and their respective officers, directors, employees, agents, attorneys,
accountants, advisors and controlling persons who are informed of the
confidential nature thereof, on a confidential and need-to-know basis, (b) if
the Commitment Parties consent in writing to such proposed disclosure or
(c) pursuant to the order of any court or administrative agency or in any
pending legal, judicial or administrative proceeding, or otherwise as required
by applicable law, rule or regulation or compulsory legal process or to the
extent requested or required by governmental and/or regulatory authorities, in
each case based on the reasonable advice of your legal counsel (in which case
you agree, to the

 

16



--------------------------------------------------------------------------------

extent practicable and not prohibited by applicable law, rule or regulation, to
inform us promptly thereof prior to disclosure) or as reasonably necessary in
connection with the exercise of remedies with respect to, or the enforcement of
your rights under, this Commitment Letter or the Fee Letter in any litigation or
arbitration action or other Proceeding relating thereto, to the extent such
disclosure is reasonably necessary in connection with such litigation or
arbitration action or other Proceeding (provided that the Commitment Parties
shall be given notice thereof and a reasonable opportunity to seek a protective
court order with respect to such information prior to such disclosure (it being
understood that the refusal by a court to grant such protective order shall not
prevent the disclosure of such information thereafter)); provided that (i) you
may disclose this Commitment Letter and its contents (including the Term Sheets
and other exhibits and attachments hereto but not the Fee Letter or the contents
thereof) to the Target, its subsidiaries and its and their respective officers,
directors, employees, agents, attorneys, accountants, advisors and controlling
persons, in each case, on a confidential and need-to-know basis, (ii) you may
disclose this Commitment Letter and its contents (including the Term Sheets and
other exhibits and attachments hereto) (but not the Fee Letter or the contents
thereof) in any syndication or other offering or marketing materials in
connection with the Facilities (including the Information Materials), any
prospectus or other offering memorandum relating to the offering, placement,
issuance, syndication or other offering or marketing materials relating to the
Permanent Financing or any Form S-4 or other filing with the Securities and
Exchange Commission or any other governmental authority in connection with, or
relating to, the Transactions, (iii) you may disclose the Term Sheets and other
exhibits and attachments to the Commitment Letter, and the contents thereof, to
potential Lenders and to rating agencies in connection with obtaining ratings
for the Borrower and/or the Permanent Financing, (iv) you may disclose the
aggregate fee amount contained in the Fee Letter as part of any Projections, pro
forma information or a generic disclosure of aggregate sources and uses related
to fee amounts related to the Transactions to the extent customary or required
in offering and marketing materials for the Facilities (including the
Information Materials), any prospectus or other offering memorandum relating to
the offering, placement, issuance, syndication or other offering or marketing
materials relating to the Permanent Financing or in any Form S-4 or other filing
with the Securities and Exchange Commission or any other governmental authority
in connection with, or relating to, the Transactions (and only to the extent
aggregated with all other fees and expenses of the Transactions and not
presented as an individual line item unless required by applicable law, rule or
regulation) and (v) if the fee amounts payable pursuant to the Fee Letter have
been redacted (including the portions thereof addressing fees payable to the
Commitment Parties and/or the Lenders), you may disclose the Fee Letter and the
contents thereof to the Target and its subsidiaries and its and their respective
officers, directors, employees, agents, attorneys, accountants, advisors and
controlling persons, in each case, on a confidential and need-to-know basis. For
purposes of this paragraph, any reference to the Commitment Letter shall be
deemed to include the Original Commitment Letter and any reference to the Fee
Letter shall be deemed to include the Original Fee Letter.

Each Commitment Party and its affiliates will use all information provided to
any of them or such affiliates by or on behalf of you hereunder or in connection
with the Acquisition and the related Transactions solely for the purpose of
providing the services or commitments, as the case may be, which are the subject
of this Commitment Letter and negotiating, evaluating and consummating the
transactions contemplated hereby and shall treat confidentially all such
information and shall not publish, disclose or otherwise divulge, such
information; provided that nothing herein shall prevent such Commitment Party
and its affiliates from disclosing any such

 

17



--------------------------------------------------------------------------------

information (a) pursuant to the order of any court or administrative agency or
in any pending legal, judicial or administrative proceeding, or otherwise as
required by applicable law, rule or regulation or compulsory legal process based
on the reasonable advice of counsel (in which case such Commitment Party agrees,
to the extent practicable and not prohibited by applicable law, rule or
regulation, to inform you promptly thereof prior to disclosure (except with
respect to any audit or examination conducted by, bank accountants or any
self-regulatory authority or governmental regulatory authority exercising
examination or regulatory authority)) or as reasonably necessary in connection
with the exercise of remedies with respect to, or the enforcement of your rights
under, this Commitment Letter or the Fee Letter in any litigation or arbitration
action or other Proceeding relating thereto, to the extent such disclosure is
reasonably necessary in connection with such litigation or arbitration action or
other Proceeding (provided that you shall be given notice thereof and a
reasonable opportunity to seek a protective court order with respect to such
information prior to such disclosure (it being understood that the refusal by a
court to grant such protective order shall not prevent the disclosure of such
information thereafter)), (b) upon the request or demand of any regulatory or
self-regulatory authority having jurisdiction, or purporting to have
jurisdiction, over such Commitment Party or any of its affiliates (in which case
such Commitment Party agrees, to the extent practicable and not prohibited by
applicable law, rule or regulation, to inform you promptly thereof prior to
disclosure (except with respect to any audit or examination conducted by, bank
accountants or any self-regulatory authority or governmental regulatory
authority exercising examination or regulatory authority)), (c) to the extent
that such information is or becomes publicly available other than by reason of
improper disclosure by such Commitment Party or any of the persons referred to
in the succeeding clause (f) in violation of any confidentiality obligations
owing to you, the Target or any of the persons referred to in the succeeding
clause (f), (d) to the extent that such information (A) is or was already in the
possession of such Commitment Party or any of the persons referred to in the
succeeding clause (f), and such information is not and was not, to such
Commitment Party’s knowledge, subject to contractual or fiduciary
confidentiality obligations owing to you, your affiliates, the Target or any of
your or their respective subsidiaries or (B) is or was received by such
Commitment Party or any of the persons referred to in the succeeding clause
(f) from a third party that is not and was not, to such Commitment Party’s
knowledge, subject to contractual or fiduciary confidentiality obligations owing
to you, your affiliates, the Target or any of your or their respective
subsidiaries, (e) to the extent that such information is independently developed
by such Commitment Party without the use of any confidential information and
without violating the terms of this Commitment Letter, (f) to such Commitment
Party’s affiliates and to its and their respective directors, officers,
employees, legal counsel, independent auditors, rating agencies, service
providers, professionals and other experts or agents who need to know such
information in connection with the Transactions and who are informed of the
confidential nature of such information and who are subject to customary
confidentiality obligations of professional practice or who agree in writing to
be bound by the terms of this paragraph (or language substantially similar to
this paragraph) (with such Commitment Party being responsible for such person’s
compliance with this paragraph), (g) for purposes of establishing a “due
diligence” defense, (h) to potential or prospective Lenders, hedge providers,
participants or assignees and (i) to the extent you consent in writing to any
specific disclosure; provided that for purposes of clause (h), (x) the
disclosure of any such information to any Lenders, hedge providers, participants
or assignees or prospective Lenders, hedge providers, participants or assignees
referred to above shall be made subject to the acknowledgment and acceptance by
such Lender, hedge provider, participant or assignee or prospective Lender,
hedge

 

18



--------------------------------------------------------------------------------

provider, participant or assignee that such information is being disseminated on
a confidential basis (on substantially the terms set forth in this paragraph or
as is otherwise reasonably acceptable to you and such Commitment Party,
including, without limitation, as agreed in any Information Materials or other
marketing materials) in accordance with the standard syndication processes of
such Commitment Party or customary market standards for dissemination of such
type of information, which shall in any event require “click through” or other
affirmative actions on the part of recipient to access such information and
(y) no such disclosure shall be made by such Commitment Party to any person that
is at such time a Disqualified Lender. In the event that the Facilities are
funded, the Commitment Parties’ and their respective affiliates’, if any,
obligations under this paragraph shall, to the extent covered thereby, be
superseded by the confidentiality provisions in the Facilities Documentation
upon the initial funding thereunder to the extent that such provisions are
binding on such Commitment Parties. Otherwise, the confidentiality provisions
set forth in this paragraph shall survive the termination of this Commitment
Letter and expire and shall be of no further effect after the second anniversary
of the Original Signing Date.

10. Miscellaneous.

This Commitment Letter and the commitments hereunder shall not be assignable by
any party hereto without the prior written consent of each other party hereto
(such consent not to be unreasonably withheld, conditioned or delayed) (and any
attempted assignment without such consent shall be null and void). This
Commitment Letter and the commitments hereunder are intended to be solely for
the benefit of the parties hereto (and Indemnified Persons, to the extent
expressly set forth herein) and do not and are not intended to confer any
benefits upon, or create any rights in favor of, any person other than the
parties hereto (and Indemnified Persons solely to the extent expressly set forth
herein). Subject to the limitations set forth in Section 3 above, each
Commitment Party reserves the right to employ the services of its respective
affiliates or branches in providing services contemplated hereby and to
allocate, in whole or in part, to their affiliates or branches certain fees
payable to such Commitment Party in such manner as such Commitment Party and its
respective affiliates or branches may agree in their sole discretion and, to the
extent so employed, such affiliates and branches shall be entitled to the
benefits and protections afforded to, and subject to the provisions governing
the conduct of, such Commitment Party hereunder. This Commitment Letter may not
be amended or any provision hereof waived or modified except by an instrument in
writing signed by each of the Commitment Parties and you. This Commitment Letter
may be executed in any number of counterparts, each of which shall be deemed an
original and all of which, when taken together, shall constitute one agreement.
Delivery of an executed counterpart of a signature page of this Commitment
Letter by facsimile transmission or other electronic transmission (i.e., a “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart
hereof. This Commitment Letter (including the exhibits hereto), together with
the Fee Letter, (i) are the only agreements that have been entered into among
the parties hereto with respect to the commitments relating to the Facilities
and (ii) supersede all prior understandings, whether written or oral, among us
with respect to the Facilities (including the Original Commitment Letter and the
Original Fee Letter) and set forth the entire understanding of the parties
hereto with respect thereto. THIS COMMITMENT LETTER, AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER, OR RELATED TO, THIS COMMITMENT LETTER (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK;

 

19



--------------------------------------------------------------------------------

provided that, notwithstanding the foregoing, it is understood and agreed that
(a) the determination of the accuracy of any Specified Merger Agreement
Representation and whether as a result of any inaccuracy thereof you (or your
affiliate) have the right (taking into account any applicable cure provisions)
to terminate your obligations under the Merger Agreement or the right to decline
to consummate the Offer or the Merger and (b) the determination of whether the
Offer and/or the Merger has been consummated in accordance with the terms of the
Offer Documents (or, if applicable, the Merger Agreement), in each case shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.

Any Joint Bookrunner may, with your consent, place customary advertisements in
financial and other newspapers and periodicals or on a home page or similar
place for dissemination of customary information on the Internet or worldwide
web as it may choose, and circulate similar promotional materials, in each case,
after the Initial Closing Date, in the form of “tombstone” or otherwise
describing the name of the Borrower and the amount, type and closing date of the
Transactions, all at the expense of such Joint Bookrunner.

Each of the parties hereto agrees that, if accepted by you in the manner
provided below, each of this Commitment Letter and the Fee Letter will be a
binding and enforceable agreement with respect to the subject matter contained
herein and therein, including an agreement to negotiate in good faith the
Facilities Documentation by the parties hereto in a manner consistent with this
Commitment Letter and the Fee Letter, it being acknowledged and agreed that the
commitments provided hereunder are subject solely to conditions precedent as
provided in Section 6 hereof, subject to the Limited Conditionality Provisions.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County in the State of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Commitment Letter,
the Fee Letter or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court,
(b) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Commitment Letter, the
Fee Letter or the transactions contemplated hereby or thereby in any New York
State or in any such Federal court, (c) waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court and (d) agrees that a final judgment in any such
suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each of the parties hereto agrees that service of process, summons, notice or
document by registered mail addressed to you or us at the addresses set forth
above shall be effective service of process for any suit, action or proceeding
brought in any such court.

 

20



--------------------------------------------------------------------------------

Each party hereto that is incorporated outside the United States, in respect of
itself, its subsidiaries, its process agents, and its properties and revenues,
hereby irrevocably agrees that, to the extent that such party or its respective
subsidiaries or any of its or its respective subsidiaries’ properties has or may
hereafter acquire any right of immunity, whether characterized as sovereign
immunity or otherwise, from any legal proceedings, whether in the United States
or elsewhere, arising out of or relating to this Commitment Letter, the Fee
Letter or the transactions contemplated hereby or thereby, including, without
limitation, immunity from suit, immunity from service of process, immunity from
jurisdiction or judgment of any court or tribunal, immunity from execution of a
judgment, and immunity of any of its property from attachment prior to any entry
of judgment, or from attachment in aid of execution upon a judgment, such party,
for itself and on behalf of its subsidiaries, hereby expressly waives, to the
fullest extent permissible under applicable law, any such immunity, and agrees
not to assert any such right or claim in any such proceeding, whether in the
United States or elsewhere. Without limiting the generality of the foregoing,
each party further agrees that the waivers set forth in this paragraph shall
apply to the fullest extent permitted under the Foreign Sovereign Immunities Act
of 1976 of the United States and are intended to be irrevocable for purposes of
such Act.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under the Fee Letter in dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures, the applicable Commitment Parties
could purchase (and remit in New York City) dollars with such other currency on
the business day preceding that on which final judgment is given. Your
obligation in respect of any sum due hereunder or under the Fee Letter shall,
notwithstanding any judgment in a currency other than dollars, be discharged
only to the extent that on the business day following its receipt of any sum
adjudged to be so due in such other currency, the Commitment Parties may, in
accordance with normal banking procedures, purchase (and remit in New York City)
dollars with such other currency; if the dollars so purchased and remitted are
less than the sum originally due to the Lenders, the applicable Commitment
Parties or any Indemnified Person in dollars, you agree, as a separate
obligation and notwithstanding any such judgment, to indemnify the relevant
payee against such loss, and if the dollars so purchased exceed the sum
originally due in dollars, such excess shall be remitted to you.

We hereby notify you that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”) and the requirements of 31 C.F.R. § 1010.230 (the “Beneficial Ownership
Regulation”), each of us and each of the Lenders may be required to obtain,
verify and record information that identifies the Borrower and any Subsidiary
Guarantors, which information may include their names, addresses, tax
identification numbers, a certification regarding beneficial ownership of the
Borrower as required by the Beneficial Ownership Regulation and other
information that will allow each of us and the Lenders to identify the Borrower
and any Subsidiary Guarantors in accordance with the PATRIOT Act and the
Beneficial Ownership Regulation. This notice is given in accordance with the
requirements of the PATRIOT Act and the Beneficial Ownership Regulation and is
effective for each of us and the Lenders. You hereby acknowledge and agree that
the Lead Arrangers shall be permitted to share any and all such information with
the Lenders.

 

21



--------------------------------------------------------------------------------

The indemnification, compensation (if applicable), reimbursement (if
applicable), syndication (if applicable), absence of advisory or fiduciary
duties, jurisdiction, governing law, venue, waiver of jury trial and
confidentiality provisions contained herein and in the Fee Letter and the
provisions of Section 8 of this Commitment Letter shall remain in full force and
effect regardless of whether Facilities Documentation shall be executed and
delivered and notwithstanding the termination or expiration of this Commitment
Letter or the Initial Lenders’ commitments hereunder; provided that your
obligations under this Commitment Letter (for the avoidance of doubt, including
the confidentiality provisions as applied to the Commitment Parties and their
respective affiliates) (except as specifically set forth in the third through
seventh paragraphs of Section 3 and the penultimate sentence of Section 4, and
other than your obligations with respect to the confidentiality of the Fee
Letter and the Original Fee Letter and their respective contents) shall
automatically terminate and be superseded by the provisions of the Facilities
Documentation upon the initial funding thereunder, and you shall automatically
be released from all liability in connection therewith at such time. You may
terminate this Commitment Letter and/or the Initial Lenders’ commitments with
respect to any Facility (or any portion thereof, including on a non-pro rata
basis across the Facilities) hereunder at any time subject to the provisions of
the preceding sentence (any such commitment termination shall reduce the
commitments of each Initial Lender on a pro rata basis based on their respective
commitments to the relevant Facility as of the date of termination).

Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of our offer as set forth in this Commitment Letter and the Fee
Letter by returning to us executed counterparts of this Commitment Letter and of
the Fee Letter not later than 11:59 p.m., New York City time, on February 26,
2020. Such offer will remain available for acceptance until such time, but will
automatically expire at such time if we (or our legal counsel) have not received
such executed counterparts in accordance with the preceding sentence. If you do
so execute and deliver to us this Commitment Letter and the Fee Letter at or
prior to such time, we agree to hold our commitment available for you until the
earliest of (i) to the extent a Merger Agreement is entered into and prior to
the consummation of the Transactions, the termination of such Merger Agreement
by you (or your affiliate) or with your (or your affiliate’s) written consent in
accordance with its terms (other than with respect to provisions therein that
expressly survive termination) in the event that the Merger is not consummated,
(ii) the expiration of the Offer without the execution and delivery of a Merger
Agreement (unless either (a) at least 85% of the outstanding common stock of the
Target is tendered and accepted for payment pursuant to the Offer or (b) the
board of directors of the Target has approved the Merger under Section 203 of
the Delaware General Corporation Law and has waived the corresponding
protections in the Target’s governing documents), (iii) the consummation of the
Offer or the Merger without the funding of the Facilities, (iv) five business
days after the End Date (as defined in the Merger Agreement and as may be
extended in accordance with the terms thereof as in effect on the date hereof)
and (v) the date that is eighteen months after the Original Signing Date;
provided that such date may be extended twice by up to 3 months for each such
extension (for a total of 24 months) if the “Competition Laws Condition” in the
Offer Documents (or the “Required Antitrust Clearances” condition in the
One-Step Merger Agreement) has not been satisfied (such earliest time, the
“Expiration Date”). Upon the occurrence of any of the events referred to in the
preceding sentence, this Commitment Letter

 

22



--------------------------------------------------------------------------------

and the commitments of the Commitment Parties hereunder and the agreement of the
Commitment Parties to provide the services described herein shall automatically
terminate unless the Commitment Parties shall, in their sole discretion, agree
to an extension in writing. Notwithstanding anything in this paragraph to the
contrary, the termination of any commitment pursuant this paragraph does not
prejudice our or your rights and remedies in respect of any breach of this
Commitment Letter prior to such termination.

[Remainder of this page intentionally left blank]

 

23



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.

 

Very truly yours, CITIGROUP GLOBAL MARKETS INC. By:  

/s/ Susan M. Olsen

  Name: Susan M. Olsen   Title: Authorized Signatory

 

[Project Late Night Commitment Letter]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. By:  

/s/ Tracy Rahn

  Name: Tracy Rahn   Title: Executive Director

 

[Project Late Night Commitment Letter]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ David Catherall

  Name: David Catherall   Title: Managing Director

 

[Project Late Night Commitment Letter]



--------------------------------------------------------------------------------

BOFA SECURITIES, INC. By:  

/s/ B. Timothy Keller

  Name: B. Timothy Keller   Title: Managing Director

 

[Project Late Night Commitment Letter]



--------------------------------------------------------------------------------

MUFG BANK, LTD. By:  

/s/ Christopher Mathon

  Name: Christopher Mathon   Title: Managing Director

 

[Project Late Night Commitment Letter]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ John F. Broeren

  Name: John F. Broeren   Title: Senior Vice President PNC CAPITAL MARKETS LLC
By:  

/s/ Brian Prettyman

  Name: Brian Prettyman   Title: Managing Director

 

[Project Late Night Commitment Letter]



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK By:  

/s/ Thibault Rosset

  Name: Thibault Rosset   Title: Managing Director By:  

/s/ Jorida Banda

  Name: Jorida Banda   Title: Managing Director

 

[Project Late Night Commitment Letter]



--------------------------------------------------------------------------------

TRUIST BANK By:  

/s/ Sheryl Squires Kerley

  Name: Sheryl Squires Kerley   Title: Vice President SUNTRUST ROBINSON
HUMPHREY, INC. By:  

/s/ Frank Tantillo

  Name: Frank Tantillo   Title: M.D.

 

[Project Late Night Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above:

XEROX HOLDINGS CORPORATION, a New York corporation

 

By:  

/s/ Robert Birkenholz

  Name: Robert Birkenholz   Title: Vice President and Treasurer

 

[Project Late Night Commitment Letter]



--------------------------------------------------------------------------------

EXHIBIT A

Project Late Night

Transaction Description

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the other Exhibits to that certain Amended and Restated Commitment
Letter to which this Exhibit A is attached (the “Commitment Letter”) or in the
Commitment Letter. In the case of any such capitalized term that is subject to
multiple and differing definitions, the appropriate meaning thereof in this
Exhibit A shall be determined by reference to the context in which it is used.

Xerox Holdings Corporation, a New York corporation (the “Buyer”, the “Borrower”
or “you”), intends to acquire (the “Acquisition”) directly or indirectly the
capital stock of HP Inc., a corporation organized under the laws of the State of
Delaware (the “Target”), from the equity holders thereof.

In connection with the foregoing, it is intended that:

 

  a)

A newly-formed subsidiary of the Buyer organized under the laws of Delaware
(“Acquisition Sub”) will consummate the Acquisition pursuant to either (i) the
consummation of the Offer (as defined below) and the subsequent merger of
Acquisition Sub with and into the Target pursuant to either (1) an Agreement and
Plan of Merger (together with all exhibits, annexes, schedules and other
disclosure schedules and letters thereto, collectively, as modified, amended,
supplemented, consented to or waived, the “Two-Step Merger Agreement”) to be
entered pursuant to Section 251(h) of the Delaware General Corporation Law or
otherwise entered into by the Buyer, Acquisition Sub and the Target or
(2) Section 253 of the Delaware General Corporation Law or (ii) the merger of
Acquisition Sub with and into the Target pursuant to an Agreement and Plan of
Merger (together with all exhibits, annexes, schedules and other disclosure
schedules and letters thereto, collectively, as modified, amended, supplemented,
consented to or waived, the “One-Step Merger Agreement”; and, together with the
Two-Step Merger Agreement, each a “Merger Agreement”) to be entered into by and
among the Buyer, Acquisition Sub and the Target (any such merger described in
the foregoing clauses (i) or (ii) above being, the “Merger” and the date of the
Merger being, the “Merger Date”) and, in either case, with the Target being the
surviving entity of the Merger and a direct or indirect subsidiary of the Buyer.

 

  b)

Acquisition Sub will (i) commence an exchange offer (the “Offer”) to acquire any
and all of the outstanding common stock of the Target pursuant to a registration
statement on Form S-4 filed with the Securities and Exchange Commission
(together with the exhibits filed therewith, collectively, as modified, amended,
supplemented, consented to or waived, the “Offer Documents”) in exchange for a
right to receive a combination of cash and shares of the Buyer and/or (ii) enter
into a consensual One-Step Merger Agreement.

 

A-1



--------------------------------------------------------------------------------

  c)

The Borrower will obtain a $4.50 billion aggregate principal amount senior
unsecured 60-day term loan facility as a cash backstop to the Target’s available
cash, as described in Exhibit B to the Commitment Letter (the “Cash Flow Bridge
Facility”); provided that, on or prior to the date that is three business days
prior to the Initial Closing Date, the Borrower shall have the option,
exercisable in its sole discretion by delivery to the Commitment Parties written
notice thereof, to reallocate all or any portion of the commitments in respect
of the Cash Flow Bridge Facility to the Capital Markets Bridge Facility, by
reducing the commitments in respect of the Cash Flow Bridge Facility and
correspondingly increasing the commitments in respect of the Capital Markets
Bridge Facility (any such reallocation, the “Reallocation”).

 

  d)

The Borrower will issue, incur or otherwise obtain on or prior to the Initial
Closing Date a combination of (a) senior unsecured notes (the “Senior Notes”)
pursuant to one or more registered public offerings or Rule 144A or other
private placements and/or (b) senior unsecured term loans (the “Term Loans”)
yielding an aggregate of up to $19.50 billion in gross proceeds or, in the event
that the Senior Notes and/or Term Loans are not issued, incurred and/or
otherwise obtained on or prior to the Initial Closing Date or if Senior Notes
and/or Terms Loans issued, incurred and/or otherwise obtained on or prior to the
Initial Closing Date yield in the aggregate less than $19.50 billion in gross
proceeds, the Borrower will obtain term loans under a senior unsecured 364-day
term loan facility, as described in Exhibit C to the Commitment Letter (the
“Capital Markets Bridge Facility” and, together with the Cash Flow Bridge
Facility, the “Facilities” and each a “Facility”) in an aggregate principal
amount of $19.50 billion less the gross proceeds received from the issuance,
incurrence and/or obtaining of the Senior Notes and/or the Term Loans on or
prior to the Initial Closing Date, less the amount of any reductions of
commitments as set forth and described under the headings “Optional Prepayment
and Commitment Reductions” and “Mandatory Prepayment and Commitment Reductions”
in Exhibit C to the Commitment Letter, plus the aggregate amount of any
commitments reallocated pursuant to the Reallocation.

 

  e)

The proceeds of the Facilities, together with the proceeds from the issuance of
the Senior Notes (if any), the proceeds from borrowings of the Term Loans (if
any), cash on hand at the Buyer and its subsidiaries (including the proceeds
from borrowings under the Existing Credit Agreement (as defined in Exhibit B to
the Commitment Letter)) and/or, if the Acquisition is consummated pursuant to
the One-Step Merger Agreement, cash on hand at the Target and its subsidiaries,
will be applied (i) if applicable, to pay the cash consideration required to
consummate the Offer, (ii) to pay the cash consideration required to consummate
the Merger and (iii) to pay the fees and expenses incurred in connection with
the Transactions (the amounts set forth in clauses (i) through (iii) above,
collectively, the “Transaction Funds”).

The transactions described above (including the payment of Transaction Funds)
are collectively referred to herein as the “Transactions”.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

Project Late Night

Cash Flow Bridge Facility

Summary of Principal Terms and Conditions1

 

Borrower:    Xerox Holdings Corporation, a New York corporation (the
“Borrower”). Transactions:    As set forth in Exhibit A to the Commitment
Letter. Administrative Agent:    An affiliate of an Original Commitment Party
appointed by the Borrower will act as sole administrative agent (in such
capacity, the “Cash Flow Bridge Facility Administrative Agent”) for a syndicate
of banks, financial institutions and other institutional lenders and investors
reasonably acceptable to the Majority Lead Arrangers and the Borrower, excluding
any Disqualified Lenders (together with the Initial Lenders, the “Cash Flow
Bridge Lenders”), and will perform the duties customarily associated with such
roles. Lead Arrangers and Joint Bookrunners:    Citi, Mizuho, BofA Securities,
MUFG, PNCCM, Crédit Agricole and STRH will act as joint lead arrangers (each in
such capacity, a “Lead Arranger” and, together, the “Lead Arrangers”), and Citi,
Mizuho, BofA Securities, MUFG, PNCCM, Crédit Agricole and STRH will act as joint
bookrunners (each in such capacity, a “Joint Bookrunner” and, together, the
“Joint Bookrunners”), in each case for the Cash Flow Bridge Facility, and each
will perform the duties customarily associated with such roles. Other Agents:   
The Borrower may designate one or more Lead Arrangers or their affiliates to act
as syndication agents, co-syndication agent, documentation agent and/or
co-documentation agent as provided in the Commitment Letter. Cash Flow Bridge
Facility:   

A senior unsecured 60-day term loan facility (the “Cash Flow Bridge Facility”)
in an aggregate principal amount of $4.50 billion less the amount of any
reductions of commitments as set forth and described under the heading “Optional
Prepayment and Commitment Reductions” in this Exhibit B, less the aggregate
amount of any commitments reallocated pursuant to the Reallocation (as defined
below). The loans under the Cash Flow Bridge Facility are referred to as the
“Cash Flow Bridge Loans.”

 

Notwithstanding the foregoing, on or prior to the date that is three business
days prior to the Initial Closing Date, the Borrower shall have the option,
exercisable in its sole discretion by delivering to the Commitment Parties
written notice thereof, to reallocate all or any portion of the commitments in
respect of the Cash Flow Bridge Facility to the Capital Markets Bridge Facility,
by reducing the commitments in respect of the Cash Flow Bridge Facility (which
shall be automatically deducted from the Initial Lenders’ commitments under the
Commitment Letter) and correspondingly increasing the commitments in respect of
the Capital Markets Bridge Facility (which shall be automatically added to the
Initial Lenders’ commitments under the Commitment Letter) (any such
reallocation, the “Reallocation”).

 

1 

All capitalized terms used but not defined herein shall have the meaning given
them in the Commitment Letter to which this Term Sheet is attached, including
Exhibits A, B, C and D thereto.

 

B-1



--------------------------------------------------------------------------------

Availability:    The Cash Flow Bridge Lenders will make available the Cash Flow
Bridge Loans on the Initial Closing Date substantially simultaneously with the
consummation of the Offer (or, if the Acquisition is consummated pursuant to the
One-Step Merger Agreement, the Merger), but only after the funding in full of
the Capital Markets Bridge Facility (after giving effect to reductions thereof);
provided that, if the Borrower elects within a reasonable time period prior to
the Initial Closing Date, the Cash Flow Bridge Facility will be structured such
that, on the Initial Closing Date (if such date is not the same date as the
Merger Date), only the portion of the Cash Flow Bridge Facility (in amounts to
be selected by the Borrower in consultation with the Majority Lead Arrangers) as
is required, together with the proceeds from borrowings of the Term Loans (if
any), the proceeds from the issuance of the Senior Notes (if any), the proceeds
of the borrowings under the Capital Markets Bridge Facility and cash on hand at
the Borrower and its subsidiaries (including the proceeds from borrowings under
the Existing Credit Agreement), to finance the consummation of the Offer and the
payment of related fees and expenses may be borrowed on the Initial Closing
Date; provided, further, that the Cash Flow Bridge Loans not so borrowed on the
Initial Closing Date shall be available, on or before the Cash Flow Bridge
Maturity Date (as defined below), on a delayed draw basis substantially
simultaneously with the consummation of the Merger on the Merger Date, it being
understood and agreed that no Initial Lender will be required to fund borrowings
under the Cash Flow Bridge Facility after the Expiration Date except pursuant to
the terms of the Cash Flow Bridge Facility Documentation to the extent party
thereto. If less than the entire aggregate principal amount of the Cash Flow
Bridge Facility is borrowed on the Initial Closing Date, any portion of the Cash
Flow Bridge Facility borrowed on a delayed draw basis shall be treated for U.S.
federal income tax purposes as fungible with any outstanding borrowings under
such Facility. Amounts borrowed under the Cash Flow Bridge Facility that are
repaid or prepaid may not be reborrowed. Purpose:    The proceeds of borrowings
under the Cash Flow Bridge Facility will be used by the Borrower and its
subsidiaries, together with the proceeds from borrowings under the Capital
Markets Bridge Facility (if any), proceeds from borrowings under the Term Loans
(if any), proceeds from the issuance of the Senior Notes (if any) and cash on
hand at the Borrower and its subsidiaries (including the proceeds from
borrowings under the Existing Credit Agreement) and/or, if the Acquisition is
consummated pursuant to the One-Step Merger Agreement, cash on hand at the
Target and its subsidiaries, to pay the Transaction Funds.

 

B-2



--------------------------------------------------------------------------------

Guarantees:   

All obligations of the Borrower under the Cash Flow Bridge Facility (the “Cash
Flow Bridge Facility Obligations”) will be unconditionally and irrevocably
guaranteed jointly and severally on a senior unsecured basis (the “Cash Flow
Bridge Facility Guarantees”) by (i) each existing and subsequently acquired or
organized direct or indirect wholly-owned U.S. organized subsidiary of the
Borrower and (ii) after the Merger Date, the Target and each existing and
subsequently acquired or organized direct or indirect wholly-owned U.S.
organized subsidiary of the Target (each, a “Subsidiary Guarantor”).
Notwithstanding the foregoing, in no event shall the Target be required to
provide a guarantee prior to the date that is thirty days after the Merger Date
(or such later date as the Cash Flow Bridge Facility Administrative Agent may
reasonably agree). The subsidiaries of the Borrower required by this paragraph
to provide a Cash Flow Bridge Facility Guarantee on the Initial Closing Date are
referred to herein as the “Closing Date Guarantors”.

 

The Subsidiary Guarantors shall not include (a) immaterial subsidiaries (to be
defined by reference to individual revenues or assets excluded and the aggregate
revenues or assets of the Borrower and its subsidiaries excluded), (b) any
subsidiary that is prohibited by applicable law, rule or regulation or by any
contractual obligation existing on the Initial Closing Date or on the date any
such subsidiary is acquired (so long as in respect of any such contractual
prohibition such prohibition is not incurred in contemplation of such
acquisition and only for so long as such restriction is continuing), in each
case from guaranteeing the Cash Flow Bridge Facility Obligations or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a Cash Flow Bridge Facility Guarantee unless such
consent, approval, license or authorization has been received, or for which the
provision of a Cash Flow Bridge Facility Guarantee would result in a material
adverse tax consequence to the Borrower or any of its subsidiaries (as
reasonably determined by the Borrower in consultation with (but without the
consent of) the Cash Flow Bridge Facility Administrative Agent), (c) any direct
or indirect subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Internal Revenue Code of
1986, as amended (the “IRS Code”) (a “CFC”), any direct or indirect U.S.
subsidiary of a CFC, and any direct or indirect subsidiary of the Borrower that
has no material assets other than equity (including any debt instrument treated
as equity for U.S. federal income tax purposes) of one or more CFCs (any such
entity, a “FSHCO”), (d) captive insurance companies and (e) certain special
purpose entities, any receivables subsidiary and any not-for-profit subsidiaries
(collectively, the “Excluded Subsidiaries”); provided that, none of the
foregoing exceptions shall apply to any wholly-owned U.S. organized subsidiary
of the Borrower if, and for so long as, such subsidiary is the primary obligor
(or a guarantor) of third-party debt for borrowed money with an aggregate
principal amount in excess of $200.0 million.

 

B-3



--------------------------------------------------------------------------------

  

Notwithstanding the foregoing, subsidiaries may be excluded from the guarantee
requirements in circumstances where the Borrower, the Cash Flow Bridge Facility
Administrative Agent and the Capital Markets Bridge Facility Administrative
Agent (as defined in Exhibit C to the Commitment Letter) reasonably agree that
the cost of providing such a guarantee is excessive in relation to the value
afforded thereby.

 

The Cash Flow Bridge Facility Guarantees will rank equal in right of payment
with the guarantees provided in connection with the Capital Markets Bridge
Facility (if any), the Term Loans (if any), the Senior Notes (if any) and any
other Permanent Financing (if any).

Security:    None. Maturity:    The Cash Flow Bridge Facility and any delayed
draw commitments thereunder will mature, and the outstanding amount thereof will
be payable, on the date that is the earlier of (i) 60 days after the Merger Date
and (ii) the date that is 364 days after the Initial Closing Date (the “Cash
Flow Bridge Maturity Date”) and will have no amortization. Interest Rates:   

At the option of the Borrower, Adjusted LIBOR or ABR, in each case, plus the
Cash Flow Bridge Applicable Margin.

 

“Cash Flow Bridge Applicable Margin” means, initially, (i) 0.25%, in the case of
ABR Loans and (ii) 1.25%, in the case of Adjusted LIBOR Loans. The foregoing
margins shall be subject to change after the Initial Closing Date in accordance
with the pricing grid set forth below.

 

Level

  

Debt Rating

S&P/Moody’s/Fitch

   Adjusted LIBOR Loans     ABR
Loans  

I

   BBB+/Baa1/BBB+ or higher      1.000 %      0.000 % 

II

   BBB/Baa2/BBB      1.125 %      0.125 % 

III

   BBB-/Baa3/BBB-      1.250 %      0.250 % 

IV

   BB+/Ba1/BB+      1.500 %      0.500 % 

V

   BB/Ba2/BB or lower      1.875 %      0.875 % 

 

   The Cash Flow Bridge Applicable Margins set forth above shall increase, at
each Level, by 25 basis points at the end of each three month period following
the Initial Closing Date during which the Cash Flow Bridge Facility remains
outstanding.

 

B-4



--------------------------------------------------------------------------------

  

“Debt Rating” means the respective rating of the senior unsecured debt of the
Borrower after giving effect to the Cash Flow Bridge Facility Guarantee from the
Subsidiary Guarantors issued by S&P Global Ratings (“S&P”), Moody’s Investors
Service, Inc. (“Moody’s”) and Fitch Ratings (“Fitch”).

 

In the event that Debt Ratings are provided by all of Moody’s, Fitch and S&P,
and such Debt Ratings fall within different Levels (i) if any two ratings are at
the same Level, the Cash Flow Bridge Applicable Margin shall be based upon such
Level and (ii) if no two Debt Ratings are at the same Level, the Cash Flow
Bridge Applicable Margin shall be based upon the Level which is in the middle of
the distribution of the three ratings.

 

In the event that Debt Ratings are provided by any two of Moody’s, Fitch and
S&P, (i) if such Debt Ratings fall within the same Level, the Cash Flow Bridge
Applicable Margin shall be based upon such Level, and (ii) if such Debt Ratings
fall within different Levels, the Cash Flow Bridge Applicable Margin shall be
based on the higher of the two Levels (with Level I being the highest and Level
V being the lowest) unless one of the two Debt Ratings is two or more Levels
lower than the other, in which case the Cash Flow Bridge Applicable Margin shall
be determined by reference to the Level immediately below the Level of the
higher of the two Debt Ratings.

 

In the event that a Debt Rating is provided only by one of Moody’s, Fitch and
S&P, the Cash Flow Bridge Applicable Margin shall be based on such level.

 

The Borrower may elect interest periods of 1, 2 or 3 months (or, if agreed by
the Cash Flow Bridge Facility Administrative Agent and all Cash Flow Bridge
Lenders, a period of shorter than 1 month) for Adjusted LIBOR.

 

Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days (or 365 or 366 days, as the case may be, in the case of ABR
loans).

 

Interest shall be payable in arrears (i) for loans accruing interest at a rate
based on Adjusted LIBOR, at the end of each interest period and on the
applicable maturity date and (ii) for loans accruing interest based on the ABR,
quarterly in arrears and on the applicable maturity date.

 

“ABR” is the Alternate Base Rate, which is the highest of (i) the prime
commercial lending rate announced by the Cash Flow Bridge Facility
Administrative Agent as its “prime rate”, (ii) the Federal Funds Effective Rate
plus 1/2 of 1.0% and (iii) the one-month Adjusted LIBOR (as defined below) rate
plus 1.0% per annum.

 

“Adjusted LIBOR” is the greater of (i) 0.0% per annum and (ii) the London
interbank offered rate for eurodollar deposits for a period equal to the
applicable interest period appearing on the Reuters Screen LIBOR01 Page or such
other screen as may be determined prior to the Initial Closing Date (or
otherwise on the Reuters screen), adjusted for statutory reserve requirements
for eurocurrency liabilities; provided that the Cash Flow Bridge Facility
Documentation shall contain customary LIBOR successor language.

 

B-5



--------------------------------------------------------------------------------

Duration Fees:    None. Default Rate:    Subject to applicable law, during the
continuance of any payment or bankruptcy event of default under the Cash Flow
Bridge Facility Documentation only, with respect to overdue principal, at the
applicable interest rate plus 2.00% per annum, and with respect to any other
overdue amount (including overdue interest), at the interest rate applicable to
ABR loans, plus 2.00% per annum, which, in each case, shall be payable on
demand. Mandatory Prepayment and Commitment Reductions:    None. Optional
Prepayment and Commitment Reductions:   

Commitments under the Cash Flow Bridge Facility may be terminated in whole or
reduced in part, at the option of the Borrower, at any time without premium or
penalty, upon two business days’ written notice, in minimum amounts and
multiples to be agreed.

 

Voluntary prepayments of borrowings under the Cash Flow Bridge Facility will be
permitted at any time, in minimum principal amounts to be agreed, subject to
reimbursement of the Lenders’ redeployment costs in the case of a prepayment of
Adjusted LIBOR borrowings other than on the last day of the relevant interest
period, without premium or penalty.

Documentation:    The definitive financing documentation for the Cash Flow
Bridge Facility (the “Cash Flow Bridge Facility Documentation”) shall be
documented under a separate credit agreement, initially drafted by counsel for
the Borrower and contain the terms set forth in this Exhibit B and, to the
extent any other terms are not expressly set forth in this Exhibit B, will
(i) be negotiated in good faith within a reasonable time period to be determined
based on the expected Syndication Start Date, and (ii) contain only those
conditions, representations, events of default and covenants set forth or
referred to in this Exhibit B and such other terms (but no other conditions) as
Borrower and the Majority Lead Arrangers shall reasonably agree; it being
understood and agreed that the Cash Flow Bridge Facility Documentation shall be
based on and substantially consistent with that certain Amended and Restated
Credit Agreement, dated as of August 9, 2017 (as amended by Amendment No. 1 to
Credit Agreement, dated as of February 15, 2018 and by Amendment No. 2 to Credit
Agreement, dated as of July 31, 2019, and as further amended, restated,
supplemented or otherwise modified through the date hereof, the “Existing Credit
Agreement”), among Xerox Corporation, the lenders and letter of credit issuers
from time to time party thereto, Citibank N.A., as the administrative

 

B-6



--------------------------------------------------------------------------------

   agent, and the other parties party thereto and modified as appropriate to
reflect (i) the terms and conditions set forth in this Exhibit B,
(ii) materiality qualifications and other exceptions that give effect to and/or
permit the structure and intended use of the Cash Flow Bridge Facility,
(iii) the reasonable administrative, agency and operational requirements of the
Cash Flow Bridge Facility Administrative Agent, (iv) modifications implementing
any delayed draw Cash Flow Bridge Facility as selected by the Borrower pursuant
to the terms described under “Availability” above and the related “Condition to
Borrowing on the Merger Date” described below, (v) the inclusion of customary
LIBOR successor language as the Borrower and the Majority Lead Arrangers shall
reasonably agree and (vi) changes in law or regulation since the date of the
Existing Credit Agreement, including to reflect “QFC stay” language. This
paragraph shall be referred to as “Cash Flow Bridge Facility Documentation
Considerations”. Conditions to Borrowing on the Initial Closing Date:    Subject
to the Limited Conditionality Provisions, the availability of the initial
borrowing under the Cash Flow Bridge Facility on the Initial Closing Date will
be subject solely to (a) delivery of a customary borrowing notice; provided that
such notice shall not include any representation or statement as to the absence
(or existence) of any default of event of default, (b) the accuracy of the
Specified Representations in all material respects (or, in all respects if
qualified by materiality), (c) if a Merger Agreement has been entered into on or
prior to the Initial Closing Date, the accuracy of the Specified Merger
Agreement Representations and (d) the conditions set forth in Exhibit D-1 to the
Commitment Letter. Conditions to Borrowing on the Merger Date:    Subject to the
Limited Conditionality Provisions, the availability of the borrowing under the
Cash Flow Bridge Facility on the Merger Date (if occurring after the Initial
Closing Date or on the Initial Closing Date pursuant to a Two-Step Merger
Agreement) will be subject solely to (a) delivery of a customary borrowing
notice; provided that such notice shall not include any representation or
statement as to the absence (or existence) of any default of event of default,
(b) the accuracy of the Specified Representations in all material respects (or,
in all respects if qualified by materiality), (c) the prior (or substantially
simultaneous) occurrence of, and satisfaction or waiver of the conditions
precedent to, the initial funding of the Cash Flow Bridge Facility on the
Initial Closing Date and (d) the conditions set forth in Exhibit D-2 to the
Commitment Letter. Representations and Warranties:    The Cash Flow Bridge
Facility Documentation will include representations and warranties substantially
consistent with and limited to those contained in the Existing Credit Agreement
(after giving effect to the Cash Flow Bridge Facility Documentation
Considerations) and include a representation with respect to the solvency of the
Borrower and its subsidiaries on a consolidated basis as of the Initial Closing
Date after giving effect to the Transactions assuming all of the Transactions
had occurred on the Initial Closing Date, which shall be determined in a manner
consistent with the manner with which solvency is determined in the certificate
to be delivered pursuant to paragraph 5(b) of Exhibit D-1 hereto.
Notwithstanding the foregoing, subject to the Limited Conditionality Provisions,
the foregoing representation and warranties shall only be made on the Initial
Closing Date and the Merger Date.

 

B-7



--------------------------------------------------------------------------------

Affirmative Covenants:    The Cash Flow Bridge Facility Documentation will
contain affirmative covenants substantially consistent with and limited to those
contained in the Existing Credit Agreement (after giving effect to the Cash Flow
Bridge Facility Documentation Considerations). Notwithstanding the foregoing,
subject to the Limited Conditionality Provisions, the foregoing covenants shall
only apply from and after the Initial Closing Date. Negative Covenants:   

The Cash Flow Bridge Facility Documentation will contain negative covenants
substantially consistent with and limited to those contained in the Existing
Credit Agreement (after giving effect to the Cash Flow Bridge Facility
Documentation Considerations). Notwithstanding the foregoing, subject to the
Limited Conditionality Provisions, the foregoing covenants shall only apply from
and after the Initial Closing Date.

 

Notwithstanding anything herein or in the Cash Flow Bridge Facility
Documentation to the contrary, the negative covenant restrictions shall not
apply to any securities of the Target or any of its subsidiaries for so long as
any such securities constitute “margin stock” within the meaning of Regulation U
of the Federal Reserve Board.

Financial Maintenance Covenant:    None. Events of Default:    The Cash Flow
Bridge Facility Documentation will contain events of default substantially
consistent with and limited to those contained in the Existing Credit Agreement
(after giving effect to the Cash Flow Bridge Facility Documentation
Considerations). Notwithstanding the foregoing, subject to the Limited
Conditionality Provisions and the Funding Conditions, the foregoing events of
default shall not prohibit or restrict the borrowing of the Cash Flow Bridge
Loans, shall not permit the termination of commitments under the Cash Flow
Bridge Facility and shall not permit acceleration of the Cash Flow Bridge Loans,
in each case, prior to the Merger Date having occurred. Cost and Yield
Protection:    The Cash Flow Bridge Facility Documentation will contain
provisions relating to yield protection substantially consistent with those
contained in the Existing Credit Agreement (after giving effect to the Cash Flow
Bridge Facility Documentation Considerations).

 

B-8



--------------------------------------------------------------------------------

Assignment and Participation:   

After the Initial Closing Date, the Cash Flow Bridge Lenders may assign all or,
in an amount not less than $25.00 million, any part of, their Cash Flow Bridge
Loans (but not their commitments) under the Cash Flow Bridge Facility to their
affiliates, approved funds or one or more banks, financial institutions or other
entities (other than the Borrower, its affiliates, Disqualified Lenders and
natural persons), subject to the consent of the Cash Flow Bridge Facility
Administrative Agent and the Borrower, in each case not to be unreasonably
withheld, conditioned or delayed; provided that (a) assignments of Cash Flow
Bridge Loans to Cash Flow Bridge Lenders, affiliates of Lenders (other than
natural persons) or approved funds will not be subject to the above described
consent and (b) consent of the Borrower shall not be required if a payment or
bankruptcy event of default with regard to the Borrower has occurred and is
continuing at the time of such assignment.

 

Upon such assignment, the assignee will become a Cash Flow Bridge Lender for all
purposes under the Cash Flow Bridge Facility Documentation. Assignments of the
commitments shall not be permitted without the express written consent of the
Borrower (which may be withheld, conditioned or delayed in its sole discretion)
or otherwise in accordance with the provisions of the Commitment Letter.

 

Subject to the terms of Section 3 of the Commitment Letter, the Cash Flow Bridge
Lenders will have the right to participate their Cash Flow Bridge Loans (but not
the commitment), before or after the Initial Closing Date, to other financial
institutions (other than Disqualified Lenders) without restriction, other than
customary voting limitations. Participants will have the same benefits as the
Cash Flow Bridge Lender participating such Cash Flow Bridge Loans would have
(and will be limited to the amount of such benefits) with regard to yield
protection and increased costs, subject to customary limitations and
restrictions.

Voting:    Lenders holding a majority in interest of the commitments and Loans
under the Cash Flow Bridge Facility or, where provided in the Existing Credit
Agreement, all Lenders or all directly affected Lenders. Expenses and
Indemnification:    The Cash Flow Bridge Facility Documentation will contain
provisions relating to indemnity, expense reimbursement, exculpation and related
matters substantially consistent with those contained in the Existing Credit
Agreement (after giving effect to the Cash Flow Bridge Facility Documentation
Considerations). Governing Law and Jurisdiction:    The Cash Flow Bridge
Facility Documentation and other loan documentation will be governed by New York
law (subject to exceptions corresponding to those set forth in the first
paragraph of Section 10 of the Commitment Letter). Each of the parties thereto
will submit to the exclusive jurisdiction and venue of the federal and state
courts of the State of New York sitting in New York County in the State of New
York and will waive any right to trial by jury.

 

B-9



--------------------------------------------------------------------------------

Counsel to the Cash Flow Bridge Facility Administrative Agent, Lead Arrangers
and Joint Bookrunners:    Cravath, Swaine & Moore LLP.

 

B-10



--------------------------------------------------------------------------------

EXHIBIT C

Project Late Night

Capital Markets Bridge Facility

Summary of Principal Terms and Conditions2

 

Borrower:    Same as Cash Flow Bridge Facility. Transactions:    As set forth in
Exhibit A to the Commitment Letter. Capital Markets Bridge Facility
Administrative Agent:    An affiliate of an Original Commitment Party appointed
by the Borrower will act as sole administrative agent (in such capacity, the
“Capital Market Bridge Administrative Agent”) for a syndicate of banks,
financial institutions and other institutional lenders and investors reasonably
acceptable to the Majority Lead Arrangers and the Borrower, excluding any
Disqualified Lenders (together with the Initial Lenders, the “Capital Markets
Bridge Lenders”), and will perform the duties customarily associated with such
roles. Lead Arrangers and Joint Bookrunners:    Citi, Mizuho, BofA Securities,
MUFG, PNCCM, Crédit Agricole and STRH will act as joint lead arrangers (each in
such capacity, a “Lead Arranger” and, together, the “Lead Arrangers”), and Citi,
Mizuho, BofA Securities, MUFG, PNCCM, Crédit Agricole and STRH will act as joint
bookrunners (each in such capacity, a “Joint Bookrunner” and, together, the
“Joint Bookrunners”), in each case for the Capital Markets Bridge Facility, and
each will perform the duties customarily associated with such roles. Other
Agents:    The Borrower may designate one or more Lead Arrangers or their
affiliates to act as syndication agents, co-syndication agent, documentation
agent and/or co-documentation agent as provided in the Commitment Letter.
Capital Markets Bridge Facility:    A senior unsecured 364-day term loan
facility (the “Capital Markets Bridge Facility”) made to the Borrower on the
Initial Closing Date (and, if later and if and to the extent applicable, the
Merger Date) in an aggregate principal amount of $19.50 billion less the gross
proceeds received from the issuance of the Senior Notes and/or the incurrence or
obtaining of the Term Loans on or prior to the Initial Closing Date, less the
amount of any reductions of commitments as set forth and described under the
headings “Optional Prepayment and Commitment Reductions” and “Mandatory
Prepayment and Commitment Reductions” in this Exhibit C, plus the aggregate
amount of any commitments reallocated pursuant to the Reallocation (as defined
below). The loans under the Capital Markets Bridge Facility are referred to as
the “Capital Markets Bridge Loans.”

 

2 

All capitalized terms used but not defined herein shall have the meaning given
them in the Commitment Letter to which this Term Sheet is attached, including
Exhibits A, B and D thereto.

 

C-1



--------------------------------------------------------------------------------

   Notwithstanding the foregoing, on or prior to the date that is three business
days prior to the Initial Closing Date, the Borrower shall have the option,
exercisable in its sole discretion by delivering to the Commitment Parties
written notice thereof, to reallocate all or any portion of the commitments in
respect of the Cash Flow Bridge Facility to the Capital Markets Bridge Facility,
by reducing the commitments in respect of the Cash Flow Bridge Facility (which
shall be automatically deducted from the Initial Lenders’ commitments under the
Commitment Letter) and correspondingly increasing the commitments in respect of
the Capital Markets Bridge Facility (which shall be automatically added to the
Initial Lenders’ commitments under the Commitment Letter) (any such
reallocation, the “Reallocation”). Availability:   

The Capital Markets Bridge Lenders will make available the Capital Markets
Bridge Loans on the Initial Closing Date substantially simultaneously with the
consummation of the Offer (or, if the Acquisition is consummated pursuant to the
One-Step Merger Agreement, the Merger); provided that, if the Borrower elects
within a reasonable time period prior to the Initial Closing Date, the Capital
Markets Bridge Facility will be structured such that, on the Initial Closing
Date (if such date is not the same date as the Merger Date), only the portion of
the Capital Markets Bridge Facility (in amounts to be selected by the Borrower
in consultation with the Majority Lead Arrangers) as is required, together with
the proceeds from borrowings of the Term Loans (if any), the proceeds from the
issuance of the Senior Notes (if any), the proceeds of the borrowings under the
Cash Flow Bridge Facility and cash on hand at the Borrower and its subsidiaries
(including proceeds of borrowings under the Existing Credit Agreement), to
finance the consummation of the Offer and the payment of related fees and
expenses may be borrowed on the Initial Closing Date; provided, further, that
any Capital Markets Bridge Loans not so borrowed on the Initial Closing Date
shall be available, on or prior to the Initial Maturity Date (as defined below)
(or, if applicable, the Extension Maturity Date (as defined below)), on a
delayed draw basis substantially simultaneously with the consummation of the
Merger on the Merger Date, it being understood and agreed that no Initial Lender
will be required to fund borrowings under the Capital Markets Bridge Facility
after the Expiration Date except pursuant to the terms of the Capital Markets
Bridge Facility Documentation to the extent party thereto. If less than the
entire aggregate principal amount of the Capital Market Bridge Facility is
borrowed on the Initial Closing Date, any portion of the Capital Market Bridge
Facility borrowed on a delayed draw basis shall be treated for U.S. federal
income tax purposes as fungible with any outstanding borrowings under such
Facility.

 

Amounts borrowed under the Capital Markets Bridge Facility that are repaid or
prepaid may not be reborrowed.

Purpose:    The proceeds of borrowings of the Capital Markets Bridge Loans will
be used by the Borrower and its subsidiaries, together with the proceeds from
the borrowings of the Term Loans (if any), the proceeds from the borrowings of
the Cash Flow Bridge Facility, the proceeds from the issuance of the Senior
Notes (if any) and cash on hand at the Borrower and its subsidiaries (including
the proceeds from borrowings under the Existing Credit Agreement) and/or, if the
Acquisition is consummated pursuant to the One-Step Merger Agreement, cash on
hand at the Target and its subsidiaries, to pay the Transaction Funds.

 

C-2



--------------------------------------------------------------------------------

Guarantees:   

All obligations of the Borrower under the Capital Markets Bridge Facility will
be unconditionally, jointly and severally guaranteed on a senior unsecured basis
(the “Capital Markets Bridge Facility Guarantees”) by each Subsidiary Guarantor,
in each case on the same terms and subject to the same exceptions as described
in Exhibit B.

The Capital Markets Bridge Facility Guarantees will rank equal in right of
payment with the Cash Flow Bridge Guarantees and the guarantees provided in
connection with Term Loans (if any), the Senior Notes (if any) and any other
Permanent Financing (if any).

Security:    None. Maturity:    The Capital Markets Bridge Facility and any
delayed draw commitments thereunder will mature and the outstanding amount
thereof will be payable, on the date that is 364 days after the Initial Closing
Date (the “Initial Maturity Date”); provided that the Initial Maturity Date may
be extended for an additional 364 days (such 364th day after the Initial
Maturity Date, the “Extension Maturity Date”) upon three business days prior
written notice by the Borrower to the Capital Markets Bridge Facility
Administrative Agent so long as no payment or bankruptcy event of default has
occurred and is continuing and the Extension Fee and all other interest and fees
(including, without limitation, Duration Fees) due and payable on or prior to
the Initial Maturity Date shall have been paid by the Borrower. The Capital
Markets Bridge Facility shall have no required amortization. Interest Rates:   

At the option of the Borrower, Adjusted LIBOR or ABR, in each case, plus the
Capital Markets Bridge Applicable Margin.

“Capital Markets Bridge Applicable Margin” means, initially, (i) 0.375%, in the
case of ABR Loans and (ii) 1.375%, in the case of Adjusted LIBOR Loans. The
foregoing margins shall be subject to change after the Initial Closing Date in
accordance with the pricing grid set forth below.

 

Level

  

Debt Rating

(S&P/Moody’s/Fitch)

   Adjusted LIBOR
Loans     ABR Loans  

I

   BBB+/Baa1/BBB+ or higher      1.125 %      0.125 % 

II

   BBB/Baa2/BBB      1.250 %      0.250 % 

III

   BBB-/Baa3/BBB-      1.375 %      0.375 % 

IV

   BB+/Ba1/BB+      1.625 %      0.625 % 

V

   BB/Ba2/BB or lower      2.000 %      1.000 % 

 

C-3



--------------------------------------------------------------------------------

  

The Capital Markets Bridge Applicable Margins set forth above shall increase, at
each Level, by 25 basis points at the end of each three month period following
the Initial Closing Date during which the Capital Markets Bridge Facility
remains outstanding.

 

“Debt Rating” means the respective rating of the senior unsecured debt of the
Borrower after giving effect to the Capital Markets Bridge Facility Guarantee
from the Subsidiary Guarantors issued by S&P Global Ratings (“S&P”), Moody’s
Investors Service, Inc. (“Moody’s”) and Fitch Ratings (“Fitch”).

 

In the event that Debt Ratings are provided by all of Moody’s, Fitch and S&P,
and such Debt Ratings fall within different Levels (i) if any two ratings are at
the same Level, the Capital Markets Bridge Applicable Margin shall be based upon
such Level and (ii) if no two Debt Ratings are at the same Level, the Capital
Markets Applicable Margin shall be based upon the Level which is in the middle
of the distribution of the three ratings.

 

In the event that Debt Ratings are provided by any two of Moody’s, Fitch and
S&P, (i) if such Debt Ratings fall within the same Level, the Capital Markets
Bridge Applicable Margin shall be based upon such Level, and (ii) if such Debt
Ratings fall within different Levels, the Capital Markets Bridge Applicable
Margin shall be based on the higher of the two Levels (with Level I being the
highest and Level V being the lowest) unless one of the two Debt Ratings is two
or more Levels lower than the other, in which case the Capital Markets Bridge
Applicable Margin shall be determined by reference to the Level immediately
below the Level of the higher of the two Debt Ratings.

 

In the event that a Debt Rating is provided only by one of Moody’s, Fitch and
S&P, the Capital Markets Bridge Applicable Margin shall be based on such Level.

 

The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, if agreed by
the Capital Markets Bridge Facility Administrative Agent and all Capital Markets
Bridge Lenders, 12 or fewer months or a period of shorter than 1 month) for
Adjusted LIBOR.

 

Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days (or 365 or 366 days, as the case may be, in the case of ABR
loans).

 

C-4



--------------------------------------------------------------------------------

  

Interest shall be payable in arrears (i) for loans accruing interest at a rate
based on Adjusted LIBOR, at the end of each interest period and, for interest
periods of greater than three months, every three months, and on the applicable
maturity date and (ii) for loans accruing interest based on the ABR, quarterly
in arrears and on the applicable maturity date.

 

“ABR” is the Alternate Base Rate, which is the highest of (i) the prime
commercial lending rate announced by the Capital Markets Bridge Facility
Administrative Agent as its “prime rate”, (ii) the Federal Funds Effective Rate
plus 1/2 of 1.0% and (iii) the one-month Adjusted LIBOR (as defined below) rate
plus 1.0% per annum.

 

“Adjusted LIBOR” is the greater of (i) 0.0% per annum and (ii) the London
interbank offered rate for eurodollar deposits for a period equal to the
applicable interest period appearing on the Reuters Screen LIBOR01 Page or such
other screen as may be determined prior to the Initial Closing Date (or
otherwise on the Reuters screen), adjusted for statutory reserve requirements
for eurocurrency liabilities; provided that the Capital Markets Bridge Facility
Documentation shall contain customary LIBOR successor language.

Duration Fees:    The Borrower will pay a fee (the “Duration Fee”), for the
ratable benefit of the Capital Markets Bridge Lenders, in an amount equal to (i)
0.50% of the aggregate principal amount of the loans under the Capital Markets
Bridge Facility outstanding (if any) on each of the dates which is 90 days, 180
days, 270 days and 360 days after the Initial Closing Date, due and payable in
cash on each such day (or if such day is not a business day, the next business
day) and (ii) 0.75% of the aggregate principal amount of the loans under the
Capital Markets Bridge Facility outstanding (if any) on each of the dates which
is 90 days, 180 days, 270 days and 360 days after the Initial Maturity Date, due
and payable in cash on each such day (or if such day is not a business day, the
next business day). Extension Fee:    The Borrower will pay a fee, for the
ratable benefit of the Capital Markets Bridge Lenders in an amount equal to
0.50% of the aggregate principal amount of the Capital Markets Bridge Loans
outstanding on the Initial Maturity Date (if any) for which the maturity date
has have been extended to the Extension Maturity Date (the “Extension Fee”). The
Extension Fee shall be due and payable on the Initial Maturity Date. Default
Rate:    Subject to applicable law, during the continuance of any payment or
bankruptcy event of default under the Capital Markets Bridge Facility
Documentation only, with respect to overdue principal, at the applicable
interest rate plus 2.00% per annum, and with respect to any other overdue amount
(including overdue interest), at the interest rate applicable to ABR loans, plus
2.00% per annum, which, in each case, shall be payable on demand.

 

C-5



--------------------------------------------------------------------------------

Mandatory Prepayment and Commitment Reductions:   

On or prior to the Initial Closing Date, the aggregate commitments in respect of
the Capital Markets Bridge Facility under the Commitment Letter or under the
Capital Markets Bridge Facility Documentation (as applicable) shall be
permanently reduced, and after the Initial Closing Date, the aggregate amount of
any unfunded delayed draw commitments under the Capital Markets Bridge Facility
Documentation shall be permanently reduced and after the Initial Closing Date
(or, if later and if and to the extent applicable, the Merger Date) Capital
Markets Bridge Loans shall be prepaid, without penalty or premium, in each case,
dollar-for dollar, by the following amounts (in each case, subject to exceptions
to be mutually agreed):

 

(a) 100% of the amount of any Net Proceeds (as defined below) received by the
Borrower or any of its subsidiaries (i) received after the Original Signing
Date, from any asset sales or other dispositions of property by the Borrower and
its subsidiaries required by governmental authorities in connection with
regulatory approvals for the Acquisition and (ii) after the Original Signing
Date, from all non-ordinary course asset sales or other dispositions of, or
casualty or condemnation events with respect to, property by the Borrower and
its subsidiaries (including proceeds from the sale or issuance of stock, in
either case to any third party, of any subsidiary of the Borrower and from any
insurance and condemnation proceeds), in each case in excess of $250.00 million
for all such asset sales or dispositions or casualty or condemnation events (or
series of related asset sales or dispositions) other than Net Proceeds (A) of
sales or other dispositions of inventory in the ordinary course of business,
(B) of intercompany transfers, (C) dispositions of assets pursuant to a
securitization transaction or (D) that are reinvested (or committed to be
reinvested) in the business of the Borrower or any of its subsidiaries (or used
to replace damaged or destroyed assets) within 450 days after receipt of such
proceeds and, if so committed to be reinvested, so long as such reinvestment is
actually completed within 180 days after such 450-day period;

 

(b) without duplication of clause (d) below, 100% of Net Proceeds actually
received by the Borrower or any of its subsidiaries after the Original Signing
Date from the issuance of the Senior Notes, the incurrence of the Term Loans or
any other Debt Incurrence (as defined below);

 

(c) 100% of the Net Proceeds received by the Borrower or any of its subsidiaries
after the Original Signing Date from any Equity Issuance (as defined below); and

 

(d) 100% of the aggregate committed amount of any Qualifying Term Loan Facility
(as defined below) entered into by the Borrower or any of its subsidiaries after
the Original Signing Date.

 

“Qualifying Term Loan Facility” means a term loan facility entered into by the
Borrower or any of its subsidiaries for the purpose of replacing all or a
portion of the Capital Markets Bridge Facility that is subject to conditions
precedent to effectiveness of the obligations of the lenders thereunder to make
available loans under such term loan facility that are no less favorable to the
Borrower than the conditions set forth herein with respect to the Capital
Markets Bridge Facility, as determined by the Borrower.

 

C-6



--------------------------------------------------------------------------------

  

“Debt Incurrence” means any incurrence of third-party debt for borrowed money by
the Borrower or any of its subsidiaries, whether pursuant to a public offering
or in a Rule 144A or other private placement of debt securities (including debt
securities convertible into equity securities) or incurrence of loans under any
loan or credit facility, other than Excluded Debt.

 

“Excluded Debt” means (a) borrowings under the Cash Flow Bridge Facility or the
Capital Markets Bridge Facility, (b) debt incurred (i) under the Existing Credit
Agreement and any extension or refinancing of the Existing Credit Agreement and
(ii) to refinance any debt that has become due or has matured in accordance with
its terms or is scheduled to become due or mature prior to December 31, 2022
(including Xerox Corporation’s 2.800% Senior Notes due 2020, 3.500% Senior Notes
due 2020, 2.750% Senior Notes due 2020, 4.500% Senior Notes due 2021 and 4.07%
Senior Notes due 2022); provided that the respective aggregate principal amounts
of such refinancing (or commitments thereunder) do not exceed the respective
aggregate principal amounts (or commitments thereunder) of the applicable debt
outstanding on the date of such refinancing (plus any accrued and unpaid
interest and reasonable fees, premiums and expenses incurred in connection with
such refinancing) (it being understood that, notwithstanding the foregoing, the
aggregate outstanding principal amount and/or commitments with respect the
Existing Credit Agreement may be increased pursuant to Section 2.18 thereof or
any similar provision of any amendment or amendment and restatement or other
refinancing thereof or otherwise to a maximum aggregate principal amount not to
exceed $3.50 billion), (c) intercompany debt, including indebtedness, loans, and
advances among the Borrower and/or its subsidiaries, (d) capital leases in the
ordinary course of business, (e) purchase money debt and equipment financings in
the ordinary course of business, other capex financings in the ordinary course
of business or securitization transactions to refinance any indebtedness or
otherwise in the ordinary course of business, (f) borrowings for working capital
purposes (including commercial paper issuances), (g) overdraft facilities,
(h) hedging obligations, (i) letters of credit and bank guarantees, (j) deferred
purchase price obligations, (k) any indebtedness issued by the Borrower or a
subsidiary in exchange for indebtedness outstanding at a subsidiary of the
Borrower and (l) a $3.50 billion general basket, whether incurred in connection
with, or otherwise issued or transferred to raise cash proceeds to finance, any
acquisition (other than the Acquisition).

 

“Equity Issuance” means any issuance of equity securities or equity-linked
securities by the Borrower or any of its subsidiaries, whether pursuant to a
public offering or in a Rule 144A or other private placement, other than
(a) issuances of securities pursuant to any employee equity compensation plan or
agreement or other employee equity compensation arrangement, any

 

C-7



--------------------------------------------------------------------------------

  

employee benefit plan or agreement or other employee benefit arrangement or any
nonemployee director equity compensation plan or agreement or other non-employee
director equity compensation arrangement or pursuant to the exercise or vesting
of any employee or director stock options, restricted stock or restricted stock
units, warrants or other equity awards, (b) the issuance of common stock,
options, warrants, restricted stock units and/or other equity interests of the
Borrower to officers, directors or employees of the Borrower or its subsidiaries
(including of the Target), (c) issuances to the Borrower or any subsidiary
thereof, (d) pursuant to dividend reinvestment programs, (e) equity securities
or equity-linked securities or interests issued or transferred directly (and not
constituting cash proceeds of any issuance of such securities or interests) as
consideration to finance the Transactions or any other acquisition and
(f) equity securities or equity-linked securities or interests (including
convertible equity securities, but in any event not constituting “disqualified”
equity) issued for cash proceeds for the purpose of paying for any increase in
the Consideration and/or Merger Consideration (each as defined in Exhibit D-1 to
the Commitment Letter).

 

For purposes hereof, “Net Proceeds” means,

 

(a) with respect to a sale or other disposition of any assets, casualty or
condemnation or similar event, the excess, if any, of (i) the cash received by
the Borrower or any subsidiary of the Borrower in connection therewith, which in
the case of a casualty shall mean insurance proceeds that are actually received,
in the case of a condemnation or similar event, shall mean condemnation awards
and similar payments that are actually received and in the case of a sale or
disposition shall include any cash received by way of deferred payment purchase
price adjustment or earn-out pursuant to, or by monetization of, or deferred
payment of principal pursuant to, a note or installment receivable, or otherwise
(but excluding any interest payments), but only as and when so received over
(ii) the sum of (A) all fees and out-of-pocket expenses paid by the Borrower and
its subsidiaries in connection with such event (including attorney’s fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
underwriting discounts and commissions, other customary expenses and brokerage,
consultant, accountant and other customary fees), (B) in the case of a sale or
disposition of an asset, any funded escrow established pursuant to the documents
evidencing any disposition to secure any indemnification obligations or
adjustments to the purchase price associated with any such sale or disposition;
provided that the amount of any subsequent reduction of such escrow (other than
in connection with a payment in respect of any such liability) shall be deemed
to be Net Proceeds occurring on the date of such reduction solely to the extent
that the Borrower and/or any of its subsidiaries receives cash in an amount
equal to the amount of such reduction, (C) the amount of all payments as a
result of such event to repay or retire indebtedness that is secured by such
asset or otherwise subject to mandatory

 

C-8



--------------------------------------------------------------------------------

  

prepayment as a result of such event, (D) the pro rata portion of net cash
proceeds thereof (calculated without regard to this clause (D)) attributable to
minority interests and not available for distribution to or for the account of
the Borrower and its subsidiaries as a result thereof, (E) the amount of any
liabilities directly associated with such asset and retained by the Borrower or
any of its subsidiaries, (F) the amount of all taxes paid (or reasonably
estimated to be payable, including any withholding taxes estimated to be payable
in connection with the repatriation of such Net Proceeds), and (G) the amount of
any reserves established by the Borrower and its subsidiaries to fund contingent
liabilities reasonably estimated to be payable, that are associated with such
event, provided that any reduction at any time in the amount of any such
reserves (other than as a result of payments made in respect thereof) shall be
deemed to constitute the receipt by the Borrower at such time of Net Proceeds in
the amount of such reduction;

 

(b) with respect to the Senior Notes, Term Loans or any Debt Incurrence, the
excess, if any, of (i) cash received by the Borrower or any of its subsidiaries
in connection with such issuance over (ii) the sum of the underwriting discounts
and commissions and other reasonable expenses paid or incurred by the Borrower
or any of its subsidiaries in connection with such issuance or incurrence; and

 

(c) with respect to any Equity Issuance, the excess of (i) the cash received by
the Borrower or any of its subsidiaries in connection with such issuance over
(ii) the underwriting discounts and commissions and other reasonable expenses
incurred by the Borrower in connection with such issuance.

 

Prepayments and commitment reductions from Net Proceeds of asset sales or other
dispositions or casualty or condemnation events or issuances or incurrences of
equity or debt by non-U.S. subsidiaries of the Borrower will not be required to
the extent such prepayments and commitment reductions (or the distribution of
such Net Proceeds to the Borrower in connection with such prepayment or
commitment reductions) would result in material adverse tax consequences (as
reasonably determined by the Borrower) or would be prohibited or restricted by
applicable law, rule or regulation.

Optional Prepayment and Commitment Reductions:   

Commitments under the Capital Market Bridge Facility may be terminated in whole
or reduced in part, at the option of the Borrower, at any time without premium
or penalty, upon two business days’ written notice, in minimum amounts and
multiples to be agreed.

 

Voluntary prepayments of borrowings under the Capital Market Bridge Facility
will be permitted at any time, in minimum principal amounts to be agreed,
subject to reimbursement of the Lenders’ redeployment costs in the case of a
prepayment of Adjusted LIBOR borrowings other than on the last day of the
relevant interest period, without premium or penalty.

 

C-9



--------------------------------------------------------------------------------

Documentation:    The definitive financing documentation for the Capital Markets
Bridge Facility (the “Capital Markets Bridge Facility Documentation” and,
together with the Cash Flow Bridge Facility Documentation, the “Facilities
Documentation”) shall be documented under a separate credit agreement, initially
drafted by counsel for the Borrower and contain the terms set forth in this
Exhibit C and, to the extent any other terms are not expressly set forth in this
Exhibit C, will (i) be negotiated in good faith within a reasonable time period
to be determined based on the expected Syndication Start Date, and (ii) contain
only those conditions, representations, events of default and covenants set
forth or referred to in this Exhibit C and such other terms (but no other
conditions) as the Borrower and the Majority Lead Arrangers shall reasonably
agree; it being understood and agreed that the Capital Markets Bridge Facility
Documentation shall be based on and substantially consistent with the Existing
Credit Agreement and modified as appropriate to reflect (i) the terms and
conditions set forth this Exhibit C, (ii) materiality qualifications and other
exceptions that give effect to and/or permit the structure and intended use of
the Capital Markets Bridge Facility, (iii) the reasonable administrative, agency
and operational requirements of the Capital Markets Bridge Facility
Administrative Agent, (iv) modifications implementing any delayed draw Capital
Markets Bridge Facility as selected by the Borrower pursuant to the terms
described under “Availability” above and the related “Condition to Borrowing on
the Merger Date” described below, (v) the inclusion of customary LIBOR successor
language as the Borrower and the Majority Lead Arrangers shall reasonably agree
and (vi) changes in law or regulation since the date of the Existing Credit
Agreement, including customary “QFC stay” language. This paragraph shall be
referred to as “Capital Markets Bridge Facility Documentation Considerations”
and, together with the Cash Flow Bridge Facility Documentation Considerations,
the “Documentation Considerations”. Conditions to Borrowing on the Initial
Closing Date:    Subject to the Limited Conditionality Provisions, the
availability of the initial borrowing under the Capital Markets Bridge Facility
on the Initial Closing Date will be subject solely to (a) delivery of a
customary borrowing notice; provided that such notice shall not include any
representation or statement as to the absence (or existence) of any default of
event of default, (b) the accuracy of the Specified Representations in all
material respects (or in all respects if qualified by materiality), (c) if a
Merger Agreement has been entered into on or prior to the Initial Closing Date,
the accuracy of the Specified Merger Agreement Representations and (d) the
conditions set forth in Exhibit D-1 to the Commitment Letter.

 

C-10



--------------------------------------------------------------------------------

Conditions to Borrowing on the Merger Date:    Subject to the Limited
Conditionality Provisions, the availability of the borrowing under the Capital
Markets Bridge Facility on the Merger Date (if occurring after the Initial
Closing Date or on the Initial Closing Date pursuant to a Two-Step Merger
Agreement) will be subject solely to (a) delivery of a customary borrowing
notice; provided that such notice shall not include any representation or
statement as to the absence (or existence) of any default of event of default,
(b) the accuracy of the Specified Representations in all material respects (or
in all respects if qualified by materiality), (c) the prior (or substantially
simultaneous) occurrence of, and satisfaction or waiver of the conditions
precedent to, the initial funding of the Facilities on the Initial Closing Date
and (d) the conditions set forth in Exhibit D-2 to the Commitment Letter.
Representations and Warranties:    The Capital Markets Bridge Facility
Documentation will include representations and warranties substantially
consistent with the Cash Flow Bridge Facility Documentation after giving effect
to the Capital Markets Bridge Facility Documentation Considerations; provided
that, notwithstanding the foregoing, subject to the Limited Conditionality
Provisions, the foregoing representations and warranties shall only be made on
the Initial Closing Date and the Merger Date. Covenants:    The Capital Markets
Bridge Facility Documentation will include affirmative and negative covenants
substantially consistent with the Cash Flow Bridge Facility Documentation after
giving effect to the Capital Markets Bridge Facility Documentation
Considerations. Notwithstanding the foregoing, subject to the Limited
Conditionality Provisions, the covenants shall only apply from and after the
Initial Closing Date. Financial Maintenance Covenant:   

The Capital Markets Bridge Facility will include only a maximum ratio of Debt
for borrowed money to Consolidated EBITDA financial maintenance covenant (each
such term be defined in a manner consistent with the Existing Credit Agreement
as modified as described below) to be set with a single level and no stepdown
providing for at least a 35% cushion (calculated on a non-cumulative basis) of
Consolidated EBITDA above the assumed Consolidated EBITDA level at the Initial
Closing Date as set forth in the Borrower’s financial model delivered to the
Commitment Parties on December 18, 2019, January 16, 2020, January 31, 2020 or
February 3, 2020, as applicable (such financial model, together with updates and
modifications thereto as reasonably agreed to by the Majority Lead Arrangers,
the “Financial Model”).

 

Such covenant will be tested with respect to the Borrower and its subsidiaries
on a consolidated basis, beginning with the first full fiscal quarter period
ending after the Initial Closing Date for which financial statements have been
or are required to be delivered, quarterly on the last day of each fiscal
quarter for which financial statements have been or are required to be
delivered.

 

C-11



--------------------------------------------------------------------------------

   The definition of Consolidated EBITDA for purpose of the Capital Markets
Bridge Facility Documentation shall be modified to (a) add back all non-cash
items (provided that, if any non-cash charges represent an accrual or reserve
for potential cash items in any future period, (i) the Borrower may elect not to
add back such non-cash charges in the current period and (ii) to the extent the
Borrower elects to add back such non-cash charges in the current period, the
cash payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period), (b) add back all extraordinary, unusual
and non-recurring charges (including all fees and expenses incurred in
connection with the Transactions), (c) be calculated giving pro forma effect to
the Acquisition as if the Acquisition had occurred on the first day of the
relevant fiscal period (including pro forma “run rate” cost savings, operating
expense reductions and synergies related to the Acquisition that are reasonably
identifiable, factually supportable and projected by the Borrower in good faith
to be realized as a result of actions that have been taken or initiated or are
expected to be taken (in the good faith determination of the Borrower) within 24
months after the Initial Closing Date and calculated on a pro forma basis as if
such cost savings, expense reductions and synergies has been fully realized on
the first day of the relevant period), (d) adjustments and addbacks of the type
reflected in the Financial Model, (e) add back expenses attributable to the
implementation of cost saving, operating expense reductions and synergies in
connection with the Acquisition and (f) include adjustments permitted by Article
11 of Regulation S-X of the Securities Act. Events of Default:    The Capital
Markets Bridge Facility Documentation will include events of default
substantially consistent with the Cash Flow Bridge Facility Documentation after
giving effect to the Capital Markets Bridge Facility Documentation
Considerations. Notwithstanding the foregoing, subject to the Limited
Conditionality Provisions and the Funding Conditions, the foregoing events of
default shall not prohibit or restrict the borrowing of the Capital Markets
Bridge Loans, shall not permit the termination of commitments under the Capital
Markets Bridge Facility and shall not permit the acceleration of Capital Markets
Bridge Loans, in each case, prior to the Merger Date having occurred except in
respect of an event of default resulting from the failure of the Borrower to
actually apply the Net Proceeds of any mandatory prepayment event to prepay any
Capital Markets Bridge Loans then outstanding. Cost and Yield Protection:   
Substantially consistent with the Cash Flow Bridge Facility Documentation after
giving effect to the Capital Markets Bridge Facility Documentation
Considerations.

 

C-12



--------------------------------------------------------------------------------

Assignment and Participation:   

After the Initial Closing Date, the Capital Markets Bridge Lenders may assign
all or, in an amount not less than $25.00 million, any part of, their Capital
Markets Bridge Loans (but not their commitments) under the Capital Markets
Bridge Facility to their affiliates, approved funds or one or more banks,
financial institutions or other entities (other than the Borrower, its
affiliates, Disqualified Lenders and natural persons), subject to the consent of
the Capital Markets Bridge Facility Administrative Agent and the Borrower, in
each case not to be unreasonably withheld, conditioned or delayed; provided that
(a) assignments of Capital Markets Bridge Loans to Capital Markets Bridge
Lenders, affiliates of Lenders (other than natural persons) or approved funds
will not be subject to the above described consent and (b) consent of the
Borrower shall not be required if a payment or bankruptcy event of default with
regard to the Borrower has occurred and is continuing at the time of such
assignment.

 

Upon such assignment, the assignee will become a Capital Markets Bridge Lender
for all purposes under the Capital Markets Bridge Facility Documentation.
Assignments of the commitments shall not be permitted without the express
written consent of the Borrower (which may be withheld, conditioned or delayed
in its sole discretion) or otherwise in accordance with the provisions of the
Commitment Letter.

   Subject to the terms of Section 3 of the Commitment Letter, the Capital
Markets Bridge Lenders will have the right to participate their Capital Markets
Bridge Loans (but not the commitment), before or after the Initial Closing Date,
to other financial institutions (other than Disqualified Lenders) without
restriction, other than customary voting limitations. Participants will have the
same benefits as the Capital Markets Bridge Lenders participating such Capital
Markets Bridge Loans would have (and will be limited to the amount of such
benefits) with regard to yield protection and increased costs, subject to
customary limitations and restrictions. Voting:    The Capital Markets Bridge
Facility Documentation will include voting provisions on terms and conditions
substantially consistent with the Cash Flow Bridge Facility Documentation after
giving effect to the Capital Markets Bridge Facility Documentation
Considerations. Expenses and Indemnification:    The Capital Markets Bridge
Facility Documentation will include expense and indemnification provisions on
terms and conditions substantially consistent with the Cash Flow Bridge Facility
Documentation after giving effect to the Capital Markets Bridge Facility
Documentation Considerations. Governing Law and Jurisdiction:    The Capital
Markets Bridge Facility Documentation and other loan documentation will be
governed by New York law (subject to exceptions corresponding to those set forth
in the first paragraph of Section 10 of the Commitment Letter). Each of the
parties thereto will submit to the exclusive jurisdiction and venue of the
federal and state courts of the State of New York sitting in New York County in
the State of New York and will waive any right to trial by jury.

 

C-13



--------------------------------------------------------------------------------

Counsel to the Capital Markets Bridge Facility Administrative Agent, Lead
Arrangers and Joint Bookrunners:    Cravath, Swaine & Moore LLP.

 

C-14



--------------------------------------------------------------------------------

EXHIBIT D-1

Project Late Night

Summary of Additional Conditions – Initial Closing Date3

The initial borrowings under the Facilities on the Initial Closing Date shall be
subject to the following conditions (subject in all respects to the Limited
Conditionality Provisions)

1. If the Acquisition is consummated pursuant to the Offer, the Offer shall have
been consummated, or substantially simultaneously with the initial borrowings
under the Facilities shall be consummated, in all material respects in
accordance with the terms of the Offer Documents, and the Offer Documents shall
include the terms and conditions set forth in the Signing Date Offer Documents
(as defined below) as they may be amended, supplemented, modified or waived, but
without giving effect to any (A) modifications, supplements or amendments
thereof or (B) express waivers by the Borrower or Acquisition Sub of any of the
conditions to the Offer set out in the “Conditions to the Offer” section of the
Signing Date Offer Documents (the “Offer Conditions”), in each case of clauses
(A) and (B) to the extent that such modifications, supplements, amendments or
waivers are materially adverse to the Initial Lenders or the Commitment Parties,
in their capacities as such, without having first obtained the consent of the
Majority Lead Arrangers (and, if appointed prior to such time, each
Administrative Agent) thereto (such consent not to be unreasonably withheld,
conditioned or delayed), it being understood and agreed that:

 

  a.

any modifications of, supplements or amendments to, or waivers of any sections
or other terms of the Offer Documents from those set forth in the Signing Date
Offer Documents, other than (i) changes to the form or amount of the
Consideration (as defined below, and which is addressed pursuant to clause b
below), (ii) changes to the following Offer Conditions: (A) the “Minimum Tender
Condition”, (B) the requirement contained in the “Anti-Takeover Devices
Condition” that “the HP Board shall have approved the offer and the second-step
merger under Section 203 of the DGCL, or Section 203 of the DGCL shall otherwise
be inapplicable to the offer and the second-step merger”, (C) the “Xerox
Shareholder Approval Condition”, (D) the “Competition Laws and Governmental
Approval Condition”, (E) the “Stock Exchange Listing Condition”, (F) the
“Registration Statement Condition” and (G) the “No Injunction Condition”, or
(iii) changes to or waivers of the “No HP Material Adverse Effect Condition”
(which is addressed in clause c below), shall be deemed not materially adverse
to the Initial Lenders or the Commitment Parties in any respect;

 

3

All capitalized terms used but not defined herein shall have the meaning given
to them in the Commitment Letter to which this Exhibit D-1 is attached,
including Exhibits A, B and C thereto. In the case of any such capitalized term
that is subject to multiple and differing definitions, the appropriate meaning
thereof in this Exhibit D-1 shall be determined by reference to the context in
which it is used.

 

D-1



--------------------------------------------------------------------------------

  b.

a modification of the consideration payable for each issued and outstanding
share of the Target common stock tendered in the Offer (such consideration per
share, the “Consideration”) from that set forth in the Signing Date Offer
Documents shall be deemed not materially adverse to the Initial Lenders or the
Commitment Parties in any respect if (i) any increase in such Consideration
consists of additional shares of common stock or other equity consideration
(including any convertible equity securities, but other than “disqualified”
equity) or the proceeds of any issuance of the foregoing or (ii) such
modification is a reduction in the Consideration (which reduction shall be for
the account of the Borrower);

 

  c.

any modification, amendment to, or waiver of the “No HP Material Adverse Effect
Condition” shall be deemed not materially adverse to the Initial Lenders or the
Commitment Parties in any respect if, after giving effect to such modification,
amendment or waiver, such condition remains customary in all material respects
for transactions of a similar nature; and

 

  d.

to the extent that neither the Majority Lead Arrangers nor, if appointed prior
to such time, either Administrative Agent objects in writing (and with
reasonable detail as to the grounds for such objection) to any proposed
(i) modification, supplement or amendment of the Offer Documents or (ii) waiver
of any Offer Condition, in each case within three business days of notification
in writing to the Lead Arrangers (or their counsel) by the Borrower or
Acquisition Sub of such proposed modification, supplement, amendment, or waiver,
such modification, supplement, amendment or waiver shall be deemed not
materially adverse to the Initial Lenders or the Commitment Parties in any
respect.

“Signing Date Offer Documents” means the Summary of Terms and Conditions to the
Offer in draft form dated “Draft Dated 2/20/20” and provided to counsel to the
Lead Arrangers on February 21, 2020.

2. If the Acquisition is consummated pursuant to the One-Step Merger Agreement,
the Merger shall have been consummated, or substantially simultaneously with the
initial borrowings under the Facilities shall be consummated, in all material
respects in accordance with the terms of the One-Step Merger Agreement, and the
One-Step Merger Agreement shall include the terms and conditions set forth in
the Signing Date One-Step Merger Agreement (as defined below) as they may be
amended, supplemented, modified or waived, but without giving effect to any
(A) modifications, supplements or amendments thereof or (B) express waivers by
the Borrower or Acquisition Sub of any of the conditions to the Merger set out
in clause (a) or (b) of Section 9.02 of the Signing Date One-Step Merger
Agreement (the “One-Step Merger Conditions”), in each case of clauses (A) and
(B) to the extent that such modifications, supplements, amendments or waivers
are materially adverse to the Initial Lenders or the Commitment Parties, in
their capacities as such, without having first obtained the consent of the
Majority Lead Arrangers (and, if appointed prior to such time, each
Administrative Agent) thereto (such consent not to be unreasonably withheld,
conditioned or delayed), it being understood and agreed that:

 

  a.

any modifications of, supplements or amendments to, or waivers of any sections
or other terms of the One-Step Merger Agreement from those set forth in the
Signing Date One-Step Merger Agreement, other than (i) changes to the form or
amount of the Merger Consideration (as defined below, and which is addressed
pursuant to

 

D-2



--------------------------------------------------------------------------------

  clause b below), (ii) changes to the following One-Step Merger Conditions:
(A) the “Company Common Stockholder Approval” condition (Section 9.01(a) of the
Signing Date One-Step Merger Agreement), (B) the “Parent Shareholder Approval”
condition (Section 9.01(b) of the Signing Date One-Step Merger Agreement), (C)
the “Adverse Laws or Orders” condition (Section 9.01(c) of the Signing Date
One-Step Merger Agreement), (D) clauses (i) and (ii) of the “Required Antitrust
Clearances” condition (Section 9.01(d) of the Signing Date One-Step Merger
Agreement), (E) the “Registration Statement” condition (Section 9.01(e) of the
Signing Date One-Step Merger Agreement) and (F) the “Approved for listing on the
NYSE” condition (Section 9.01(f) of the Signing Date One-Step Merger Agreement),
(iii) changes to or waivers of the “No Material Adverse Effect on the Company
Condition” (which is addressed in clause c below) or (iv) changes to the
customary “lender protection” provisions in the One-Step Merger Agreement from
the form of One-Step Merger Agreement contained within the Signing Date One-Step
Merger Agreement that are materially adverse to the Commitment Parties or the
Initial Lenders, shall be deemed not materially adverse to the Initial Lenders
or the Commitment Parties in any respect;

 

  b.

a modification of the consideration payable for each issued and outstanding
share of the Target common stock in connection with the Merger (such
consideration per share, the “Merger Consideration”) from that set forth in the
Signing Date One-Step Merger Agreement shall be deemed not materially adverse to
the Lenders or the Commitment Parties in any respect if (i) any increase in such
Merger Consideration consists of additional shares of common stock or other
equity consideration (including any convertible equity security, but other than
“disqualified” equity) or the proceeds of any issuance of the foregoing or
(ii) such modification is a reduction in the Merger Consideration (which
reduction shall be for the account of the Borrower unless such reduction is a
reduction in the cash consideration component of the Merger Consideration and
the commitments in respect of the Capital Markets Bridge Facility shall have
been reduced dollar-for dollar, pro rata among the Initial Capital Markets
Bridge Facility Lenders);

 

  c.

any modification, amendment to, or waiver of the “No Material Adverse Effect on
the Company Condition” (Section 9.02(c) of the Signing Date One-Step Merger
Agreement) shall be deemed not materially adverse to the Initial Lenders or the
Commitment Parties in any respect if, after giving effect to such modification,
supplement, amendment or waiver, such condition remains customary in all
material respects for transactions of a similar nature; and

 

  d.

to the extent that neither the Majority Lead Arrangers nor, if appointed prior
to such time, either Administrative Agent objects in writing (and with
reasonable detail as to the grounds for such objection) to any proposed
(i) modification, supplement or amendment of the One-Step Merger Agreement or
(ii) waiver of any One-Step Merger Condition, in each case within three business
days of notification in writing to the Lead Arrangers (or their counsel) by the
Borrower or Acquisition Sub of such proposed modification, supplement,
amendment, or waiver, such modification, amendment or waiver shall be deemed not
materially adverse to the Lenders or the Commitment Parties in any respect.

 

D-3



--------------------------------------------------------------------------------

“Signing Date One-Step Merger Agreement” means the One-Step Merger Agreement in
draft form dated “K&S Draft 2/20/20” and provided to counsel to the Lead
Arrangers on February 21, 2020 and the exhibits thereto and other related
documents in draft form dated “K&S Draft 2/20/20” and provided to counsel to the
Lead Arrangers on February 21, 2020.

3. The Lead Arrangers shall have received (a) audited consolidated balance
sheets of the Borrower and its consolidated subsidiaries or, with respect to the
fiscal years ended December 31, 2018, 2017 and 2016, Xerox Corporation, a direct
wholly owned subsidiary of the Borrower, and its consolidated subsidiaries as of
the end of, and related statements of income and cash flows of the Borrower and
its consolidated subsidiaries or, with respect to the fiscal years ended
December 31, 2018, 2017 and 2016, Xerox Corporation and its consolidated
subsidiaries, for, the three most recently completed fiscal years ended at least
60 days prior to the Initial Closing Date and (b) an unaudited consolidated
balance sheet of the Borrower and its consolidated subsidiaries as at the end
of, and related statements of income and cash flows of the Borrower and its
consolidated subsidiaries for, each subsequent fiscal quarter (other than the
fourth fiscal quarter of a fiscal year) of the Borrower and its consolidated
subsidiaries subsequent to the last fiscal year for which financial statements
are required to be delivered pursuant to the preceding clause (a) and ended at
least 40 days before the Initial Closing Date (in the case of this clause (b),
without footnotes), together with the consolidated balance sheet and related
statement of income and cash flows for the corresponding period of the previous
fiscal year; provided that the filing of financial statements complying with the
foregoing requirements on Form 10-K or Form 10-Q, as the case may be, by the
Borrower or, with respect to the fiscal years ended December 31, 2018, 2017 and
2016 and the fiscal quarters ended prior to July 1, 2019, Xerox Corporation,
will satisfy the applicable conditions set forth in this paragraph 3. The Lead
Arrangers hereby acknowledge (i) receipt of the audited financial statements
referred to in clause (a) above for the 2016, 2017 and 2018 fiscal years and
(ii) the unaudited financial statements referred to in clause (b) for the fiscal
quarters ended March 31, June 30 and September 30, 2019 and the corresponding
periods of 2018.

4. The Administrative Agents and the Lead Arrangers shall have received, at
least three business days prior to the Initial Closing Date, all documentation
and other information about the Borrower and any Closing Date Guarantors that
the Administrative Agents and the Lead Arrangers reasonably determine is
required by United States regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act, to the extent reasonably requested in writing to the Borrower
not fewer than ten business days prior to the Initial Closing Date, and (b) if
the Borrower qualifies as a “legal entity” customer under the Beneficial
Ownership Regulation and any Initial Lender shall have provided the Borrower its
electronic delivery requirements at least ten business days prior to the Initial
Closing Date, each such Initial Lender requesting a Beneficial Ownership
Certification will have received, at least three business days prior to the
Closing Date, the Beneficial Ownership Certification in relation to the
Borrower.

 

D-4



--------------------------------------------------------------------------------

5. (a) The execution and delivery by the Borrower and the Closing Date
Guarantors of the applicable Facilities Documentation which shall, in each case,
be in accordance with the terms of the Commitment Letter and the Term Sheets and
subject to the Limited Conditionality Provisions, the Cash Flow Bridge Facility
Documentation Considerations and the Capital Markets Bridge Facility
Documentation Considerations, as applicable, and (b) delivery to the Lead
Arrangers of customary legal opinions, customary officer’s closing certificates,
organizational documents, customary evidence of authorization and good standing
certificates in jurisdictions of formation/organization, in each case with
respect to the Borrower and any Closing Date Guarantors (to the extent
applicable) and a solvency certificate, as of the Initial Closing Date and after
giving effect to the Transactions assuming all of the Transactions had occurred
or on the Initial Closing Date substantially in the form of Annex I attached to
this Exhibit D, of the Borrower’s chief financial officer, in each case, subject
to the Limited Conditionality Provisions, the Cash Flow Bridge Facility
Documentation Considerations and the Capital Markets Bridge Facility
Documentation Considerations, as applicable (the deliverables described clause
(b) above, the “Closing Deliverables”).

6. All fees required to be paid on the Initial Closing Date pursuant to the Fee
Letter and reasonable out-of-pocket expenses required to be paid on the Initial
Closing Date pursuant to the Commitment Letter, to the extent invoiced at least
three business days prior to the Initial Closing Date (except as otherwise
reasonably agreed by the Borrower), shall, upon the initial borrowings under the
Facilities, have been, or will be substantially simultaneously, paid (which
amounts may be offset against the proceeds of the Facilities).

7. No indebtedness or “disqualified” equity shall be incurred to finance the
Transactions without the consent of the Majority Lead Arrangers, other than up
to $24.00 billion under a combination of the Facilities, the Senior Notes (or
other debt securities issued in lieu of the Senior Notes) and the Term Loans (or
any other Qualifying Term Loan Facility incurred or obtained in lieu of the Term
Loans).

 

D-5



--------------------------------------------------------------------------------

EXHIBIT D-2

Project Late Night

Summary of Additional Conditions – Merger Date

The borrowings under the Facilities on the Merger Date (if occurring after the
Initial Closing Date or on the Initial Closing Date pursuant to a Two-Step
Merger Agreement) shall be subject to the following conditions:

1. The Merger shall have been consummated, or substantially simultaneously with
the borrowings under the Facilities, shall be consummated. To the extent that
the Merger is consummated pursuant to a Two-Step Merger Agreement, such Two-Step
Merger Agreement shall contain customary “lender protection” provisions that are
consistent with such provisions set forth in the Signing Date One-Step Merger
Agreement; provided that such customary “lender protection” provisions may be
revised from those set forth in the Signing Date One-Step Merger Agreement in a
manner which is not materially adverse to the Commitment Parties or the Initial
Lenders.

2. All fees required to be paid on the Merger Date pursuant to the Fee Letter
and reasonable out-of-pocket expenses required to be paid on the Merger Date
pursuant to the Commitment Letter, to the extent invoiced at least three
business days prior to the Merger Date (except as otherwise reasonably agreed by
the Borrower), shall, upon the borrowings under the Facilities on the Merger
Date, have been, or will be substantially simultaneously, paid (which amounts
may be offset against the proceeds of the Facilities).

3. Unless the Facilities Documentation shall have been entered into on or prior
to the Initial Closing Date, (a) the execution and delivery by the Borrower and
the Closing Date Guarantors of the Facilities Documentation, which shall be in
accordance with the terms of the Commitment Letter and the Term Sheets and
subject to the Limited Conditionality Provisions and the Cash Flow Bridge
Facility Documentation Considerations and the Capital Markets Bridge Facility
Documentation Considerations, as applicable, and (b) delivery to the Lead
Arrangers of customary legal opinions, customary officer’s closing certificates,
organizational documents, customary evidence of authorization and good standing
certificates in jurisdictions of formation/organization, in each case with
respect to the Borrower and any Closing Date Guarantors (to the extent
applicable), in each case, subject to the Limited Conditionality Provisions and
the Cash Flow Bridge Facility Documentation Considerations and the Capital
Markets Bridge Facility Documentation Considerations, as applicable.

 

D-6



--------------------------------------------------------------------------------

ANNEX I

Form of Solvency Certificate

[                ], 202[         ]

This Solvency Certificate (this “Certificate”) is delivered pursuant to Section
[         ] of the Credit Agreement, dated as of [    ] (as amended as of the
date hereof, and as it may be further amended, supplemented or otherwise
modified, the “Credit Agreement”), by and among [                ] (the
“Borrower”), the lending institutions from time to time parties thereto and
[         ], as the Administrative Agent. Unless otherwise defined herein,
capitalized terms used in this Certificate shall have the meanings set forth in
the Credit Agreement.

I, [    ], the Chief Financial Officer of the Borrower, in that capacity only
and not in my individual capacity (and without personal liability), DO HEREBY
CERTIFY on behalf of the Borrower that as of the date hereof, and based upon
facts and circumstances as they exist as of the date hereof (and disclaiming any
responsibility for changes in such facts and circumstances after the date
hereof), that:

1. For purposes of this certificate, the terms below shall have the following
definitions:

(a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

(b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Borrower and its subsidiaries
taken as a whole are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

(c) “Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

(d) “Will be able to pay their Liabilities as they mature”

For the period from the date hereof through the [Maturity Date], the Borrower
and its subsidiaries on a consolidated basis taken as a whole will have
sufficient assets and cash flow to pay their Liabilities as those liabilities
mature or (in the case of contingent Liabilities) otherwise become payable, in
light of business conducted or anticipated to be conducted by the Borrower and
its subsidiaries as reflected in the projected financial statements and in light
of the anticipated credit capacity.

 

D-7



--------------------------------------------------------------------------------

(e) “Do not have Unreasonably Small Capital”

The Borrower and its subsidiaries on a consolidated basis taken as a whole after
consummation of the Transactions is a going concern and has sufficient capital
to reasonably ensure that it will continue to be a going concern for the period
from the date hereof through the [Maturity Date]. I understand that
“unreasonably small capital” depends upon the nature of the particular business
or businesses conducted or to be conducted, and I have reached my conclusion
based on the needs and anticipated needs for capital of the business conducted
or anticipated to be conducted by the Borrower and its subsidiaries on a
consolidated basis as reflected in the projected financial statements and in
light of the anticipated credit capacity.

2. Based on and subject to the foregoing, I hereby certify on behalf of the
Borrower that after giving effect to the consummation of the Transactions, it is
my opinion that (i) the Fair Value of the assets of the Borrower and its
subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities,
(ii) the Present Fair Salable Value of the assets of the Borrower and its
subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities;
(iii) the Borrower and its subsidiaries on a consolidated basis taken as a whole
do not have Unreasonably Small Capital; and (iv) the Borrower and its
subsidiaries taken as a whole will be able to pay their Liabilities as they
mature.

3. In reaching the conclusions set forth in this Certificate, the undersigned
has made such investigations and inquiries as the undersigned has deemed
appropriate, having taken into account the nature of the particular business
anticipated to be conducted by the Borrower and its subsidiaries after
consummation of the Transactions.

[Remainder of Page Intentionally Left Blank]

 

D-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

[BORROWER] By:       Name:   Title: Chief Financial Officer